Exhibit 10.1

 

 

 

CREDIT AGREEMENT

dated as of

September 16, 2014,

among

CDK GLOBAL HOLDINGS, LLC,

The BORROWING SUBSIDIARIES from Time to Time Party Hereto,

The LENDERS Party Hereto,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent,

 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

U.S. BANK NATIONAL ASSOCIATION,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agents

J.P. MORGAN SECURITIES LLC,

MORGAN STANLEY SENIOR FUNDING, INC.,

U.S. BANK NATIONAL ASSOCIATION,

and

WELLS FARGO SECURITIES, LLC.,

as Joint Lead Arrangers and Joint Bookrunners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    Definitions   

SECTION 1.01.

   Defined Terms      2    SECTION 1.02.    Classification of Loans and
Borrowings      26    SECTION 1.03.    Terms Generally      26    SECTION 1.04.
   Accounting Terms; GAAP      26    SECTION 1.05.    Currency Translation     
27    ARTICLE II    The Credits    SECTION 2.01.    Commitments      27   
SECTION 2.02.    Loans and Borrowings      27    SECTION 2.03.    Requests for
Revolving Borrowings or Term Borrowings      28    SECTION 2.04.    Funding of
Borrowings      29    SECTION 2.05.    Interest Elections      30   
SECTION 2.06.    Termination or Reduction of Commitments      31   
SECTION 2.07.    Increase of Revolving Commitments; Extension of Revolving
Maturity Date      32    SECTION 2.08.    Repayment of Loans; Evidence of Debt
     34    SECTION 2.09.    Amortization of Term Borrowings      35   
SECTION 2.10.    Prepayment of Loans      36    SECTION 2.11.    Fees      37   
SECTION 2.12.    Interest      37    SECTION 2.13.    Alternate Rate of Interest
     38    SECTION 2.14.    Increased Costs      39    SECTION 2.15.    Break
Funding Payments      40    SECTION 2.16.    Taxes      41    SECTION 2.17.   
Payments Generally; Pro Rata Treatment; Sharing of Set-offs      44   
SECTION 2.18.    Mitigation Obligations; Replacement of Lenders      46   
SECTION 2.19.    Borrowing Subsidiaries      47    SECTION 2.20.    Defaulting
Lenders      48   

 

ii



--------------------------------------------------------------------------------

ARTICLE III Representations and Warranties SECTION 3.01.    Organization; Powers
   49 SECTION 3.02.    Authorization; Enforceability    49 SECTION 3.03.   
Governmental Approvals; No Conflicts    49 SECTION 3.04.    Financial Condition;
No Material Adverse Change    49 SECTION 3.05.    Properties    50 SECTION 3.06.
   Litigation and Environmental Matters    50 SECTION 3.07.    Compliance with
Laws and Agreements    50 SECTION 3.08.    Federal Reserve Regulations    50
SECTION 3.09.    Investment Company Status    51 SECTION 3.10.    Taxes    51
SECTION 3.11.    ERISA    51 SECTION 3.12.    Disclosure    51 SECTION 3.13.   
Solvency    51 SECTION 3.14.    Anti-Corruption Laws and Sanction Laws    52
ARTICLE IV Conditions SECTION 4.01.    Closing Date    52 SECTION 4.02.    Each
Credit Event    55 SECTION 4.03.    Credit Extensions to Borrowing Subsidiaries
   55 ARTICLE V Affirmative Covenants SECTION 5.01.    Financial Statements and
Other Information    56 SECTION 5.02.    Notices of Material Events    57
SECTION 5.03.    Existence; Conduct of Business    58 SECTION 5.04.    Taxes   
58 SECTION 5.05.    Business and Properties    58 SECTION 5.06.    Books and
Records; Inspection Rights    58 SECTION 5.07.    Compliance with Laws    58
SECTION 5.08.    Use of Proceeds    58 SECTION 5.09.    Consummation of the
Remaining Transactions    59

 

iii



--------------------------------------------------------------------------------

ARTICLE VI    Negative Covenants   

SECTION 6.01.

   Liens      59   

SECTION 6.02.

   Subsidiary Indebtedness      60   

SECTION 6.03.

   Sale and Leaseback Transactions      62   

SECTION 6.04.

   Fundamental Changes      62   

SECTION 6.05.

   Restrictive Agreements      63   

SECTION 6.06.

   Leverage Ratio      63   

SECTION 6.07.

   Ratio of Consolidated EBITDA to Consolidated Interest Expense      63   

ARTICLE VII

Events of Default

ARTICLE VIII

The Administrative Agent

ARTICLE IX

Guarantee

ARTICLE X

Miscellaneous

 

SECTION 10.01.

   Notices      70   

SECTION 10.02.

   Waivers; Amendments      71   

SECTION 10.03.

   Expenses; Indemnity; Damage Waiver      73   

SECTION 10.04.

   Successors and Assigns      75   

SECTION 10.05.

   Survival      78   

SECTION 10.06.

   Counterparts; Integration; Effectiveness      78   

SECTION 10.07.

   Severability      79   

SECTION 10.08.

   Right of Setoff      79   

SECTION 10.09.

   Governing Law; Jurisdiction; Consent to Service of Process      79   

SECTION 10.10.

   WAIVER OF JURY TRIAL      80   

 

iv



--------------------------------------------------------------------------------

SECTION 10.11.    Headings    80  

SECTION 10.12.

   Confidentiality; Non-Public Information      80   

SECTION 10.13.

   Conversion of Currencies      81   

SECTION 10.14.

   Interest Rate Limitation      82   

SECTION 10.15.

   Patriot Act      82   

SECTION 10.16.

   No Fiduciary Relationship      82   

 

v



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 2.01

    —      Commitments

Schedule 6.01

    —      Existing Liens

Schedule 6.02

    —      Existing Indebtedness

Schedule 6.03

    —      Existing Sale and Leaseback Transactions

Schedule 6.05

    —      Restrictive Agreements

EXHIBITS:

   

Exhibit A

    —      Form of Assignment and Assumption

Exhibit B-1

    —     

Form of Borrowing Subsidiary Agreement

Exhibit B-2

    —     

Form of Borrowing Subsidiary Termination

Exhibit C

    —     

Form of Note

Exhibit D-1

    —     

Form of US Tax Compliance Certificate (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D-2

    —     

Form of US Tax Compliance Certificate (For Non-U.S. Participants That Are Not
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D-3

    —     

Form of US Tax Compliance Certificate (For Non-U.S. Participants That Are
Partnerships For U.S. Federal Income Tax Purposes)

Exhibit D-4

    —     

Form of US Tax Compliance Certificate (For Non-U.S. Lenders That Are
Partnerships For U.S. Federal Income Tax Purposes)

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of September 16, 2014, among

CDK GLOBAL HOLDINGS, LLC, a Delaware limited liability company,

the BORROWING SUBSIDIARIES party hereto, the LENDERS party

hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.

As of the date of this Agreement, the Company (such term and each other
capitalized term used and not otherwise defined herein having the meaning
assigned to it in Article I) is a direct wholly owned subsidiary of ADP. As set
forth in the Form 10, ADP proposes to distribute all the issued and outstanding
common stock of the Company on a pro rata basis to its shareholders in a
tax-free transaction (the “Spin-Off”).

In connection with the Spin-Off, (a) the Borrowers are entering into this
Agreement and obtaining the senior credit facilities established hereby, (b) the
Company will borrow the Term Loans and (c) the Company will (i) issue and sell
in a Rule 144A transaction or registered public offering an amount not to exceed
US$750,000,000 of its senior unsecured notes (the “Senior Notes”) or, in lieu
thereof, (ii) enter into the Bridge Credit Agreement and obtain term loans
thereunder in an aggregate principal amount not to exceed US$750,000,000 minus
the amount of any Senior Notes issued and sold (the “Bridge Loans”), (d) the
Company will pay a cash dividend to ADP immediately prior to the Spin-Off in an
amount not to exceed US$850,000,000 (the “Dividend”), (e) all indebtedness of
the Company and its Subsidiaries payable to ADP or Affiliates of ADP (other than
intercompany indebtedness payable to the Company or any Subsidiary) will be
repaid or canceled and (f) fees and expenses incurred in connection with the
Transactions will be paid (the “Transaction Costs”).

The Borrowers have requested that the Lenders extend credit in the form of
(a) Term Loans denominated in US Dollars in an aggregate principal amount of
US$250,000,000, available to the Company on the Effective Date and (b) Revolving
Commitments under which the Borrowers may obtain Revolving Loans in an aggregate
principal amount at any time outstanding that will not result in the aggregate
Revolving Exposures exceeding US$300,000,000, of which US$100,000,000 may be
borrowed in Alternative Currencies. The proceeds of the Term Loans are to be
used, together with the proceeds of the Senior Notes and/or Bridge Loans and
other available cash, to pay the Dividend and the Transaction Costs and for
general corporate purposes of the Company and the Subsidiaries. The proceeds of
the Revolving Loans are to be used by the Borrowers for general corporate
purposes.

The Lenders are willing to establish the credit facilities referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate. ABR Loans shall be
denominated in US Dollars.

“Accession Agreement” has the meaning assigned to such term in Section 2.07(a).

“Adjusted LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest
Period, an interest rate per annum (rounded upwards, if necessary, to the next
1/100 of 1.00%) equal to the LIBO Rate for such Interest Period multiplied by
the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder and under the other Loan Documents, or any successor
appointed in accordance with Article VIII. Unless the context requires
otherwise, the term “Administrative Agent” shall include any Affiliate of JPMCB
through which JPMCB shall determine to perform any of its obligations in such
capacity hereunder in accordance with Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“ADP” means Automatic Data Processing, Inc., a Delaware corporation.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Credit Agreement, as amended from time to time in
accordance with the terms hereof.

“Agreement Currency” has the meaning assigned to such term in Section 10.13(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% per annum and (c) the Adjusted LIBO
Rate on such day (or if such day is not a Business Day, the immediately
preceding Business Day) for a deposit in US Dollars with a maturity of one month
plus 1% per annum. For purposes of clause (c) above, the Adjusted LIBO Rate on
any day shall be based on the rate per annum appearing on the applicable Reuters
screen page (currently page LIBOR01) displaying interest rates for US Dollar
deposits in the London interbank market (or, in the event such rate does not
appear on a page of the Reuters screen, on

 

2



--------------------------------------------------------------------------------

the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time) at
approximately 11:00 a.m., London time, on such day for deposits in US Dollars
with a maturity of one month (without any rounding); provided that if such rate
shall be less than zero, such rate shall be deemed to be zero. Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, as the case may be.

“Alternative Currency” means Euro and Sterling.

“Alternative Currency Exposure” means, at any time, the sum of the US Dollar
Equivalents of the aggregate principal amounts of all Revolving Loans then
outstanding and denominated in Alternative Currencies.

“Alternative Currency Sublimit” means US$100,000,000.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or the Subsidiaries from time to time
concerning or relating to bribery, money laundering or corruption.

“Applicable Creditor” has the meaning assigned to such term in Section 10.13(b).

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment. If the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

“Applicable Rate” means, for any day, with respect to any LIBOR Revolving Loan,
EURIBOR Revolving Loan, ABR Revolving Loan, LIBOR Term Loan or ABR Term Loan or
with respect to the commitment fees or ticking fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“Commitment Fee Rate/Ticking Fee Rate”, “LIBO/EURIBO Rate Spread” or ABR Spread,
as applicable, based upon the Ratings of Moody’s, S&P and Fitch in effect on
such day:

 

     Commitment Fee Rate/
Ticking Fee Rate   LIBO/EURIBO Rate
Spread   ABR Spread

Category 1

³ Baa1/BBB+/BBB+

   0.125%   1.125%   0.125%

Category 2

Baa2/BBB/BBB

   0.150%   1.250%   0.250%

Category 3

Baa3/BBB-/BBB-

   0.200%   1.500%   0.500%

Category 4

Ba1/BB+/BB+

   0.250%   1.750%   0.750%

Category 5

£ Ba2/BB/BB or unrated

   0.350%   2.000%   1.000%

 

3



--------------------------------------------------------------------------------

For purposes of the foregoing, (a) if the Ratings assigned by Moody’s, S&P and
Fitch shall fall within different categories, then the applicable category shall
be (i) the category in which two of the Ratings shall fall or (ii) if there is
no such category, the category in which the intermediate Rating shall fall,
(b) (i) if Moody’s or S&P shall not have a Rating in effect (other than by
reason of the circumstances referred to in the last sentence of this
definition), such Rating Agency shall be deemed to have a Rating in Category 5
and (ii) if Fitch shall not have a Rating in effect (other than by reason of the
circumstances referred to in the last sentence of this definition), the
applicable category shall be the category in which the higher of the Ratings of
Moody’s and S&P shall fall unless such Ratings differ by more than one category,
in which case the applicable category shall be that immediately below the
category in which the higher of such Ratings falls, and (c) if any Rating shall
be changed (other than as a result of a change in the rating system of the
applicable Rating Agency), such change shall be effective as of the date on
which it is first publicly announced by the Rating Agency making such change.
Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s, S&P
or Fitch shall change, or if any such Rating Agency shall cease to be in the
business of rating corporate debt obligations, the Company and the Required
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of a Rating from such Rating Agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the Rating most recently in effect prior to such
change or cessation.

“Arrangers” means J.P. Morgan Securities LLC, Morgan Stanley Senior Funding,
Inc., U.S. Bank National Association and Wells Fargo Securities, LLC, in their
capacities as joint lead arrangers and joint bookrunners for the credit
facilities established hereby.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent and the
Company.

“Attributable Debt” means, with respect to any Sale and Leaseback Transaction,
the present value (discounted at the rate set forth or implicit in the terms of
the lease included in such Sale and Leaseback Transaction) of the total
obligations of the lessee for rental payments (other than amounts required to be
paid on account of taxes, maintenance, repairs, insurance, assessments,
utilities, operating and labor costs and other items that do not constitute
payments for property rights) during the remaining term of the lease included in
such Sale and Leaseback Transaction (including any period for which such lease
has been extended). In the case of any lease which is terminable by the lessee
upon payment of a penalty, the Attributable Debt shall be the lesser of the
Attributable Debt determined assuming termination upon the first date such

 

4



--------------------------------------------------------------------------------

lease may be terminated (in which case the Attributable Debt shall also include
the amount of the penalty, but no rent shall be considered as required to be
paid under such lease subsequent to the first date upon which it may be so
terminated) or the Attributable Debt determined assuming no such termination.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Revolving Maturity Date and the date of
termination of the Revolving Commitments.

“Bankruptcy Event” means, with respect to any Person, that such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business or
a custodian appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof. If, however, such
ownership interest results in or provides such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person, such ownership
interest will constitute a Bankruptcy Event. Nothing in this definition or
elsewhere in this Agreement shall require any Person to disclose any information
that it would be prohibited from disclosing under applicable law or regulation.

“Board” means the Board of the Federal Reserve System of the United States of
America.

“Board of Directors” shall mean the Board of Directors of the Company.

“Borrowers” means the Company and the Borrowing Subsidiaries.

“Borrowing” means (a) Revolving Loans of the same Class, Type and currency,
made, converted or continued on the same date and, in the case of Eurocurrency
Rate Loans, as to which a single Interest Period is in effect or (b) Term Loans
of the same Type, made, converted or continued on the same date and, in the case
of Eurocurrency Rate Loans, as to which a single Interest Period is in effect.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, US$5,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, the smallest amount of such Alternative Currency that is a
multiple of 1,000,000 units of such currency that has a US Dollar Equivalent of
US$5,000,000 or more.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, US$1,000,000 and (b) in the case of a Borrowing denominated in any
Alternative Currency, 1,000,000 units of such currency.

 

5



--------------------------------------------------------------------------------

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

“Borrowing Subsidiaries” means, at any time, any Subsidiary that has been
designated by the Company as a Borrowing Subsidiary pursuant to Section 2.19,
other than any Subsidiary that has ceased to be a Borrowing Subsidiary as
provided in Section 2.19.

“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit B-1.

“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit B-2.

“Bridge Credit Agreement” means the Bridge Credit Agreement, dated as of the
date hereof, among the Company, JPMCB, as administrative agent, and the lenders
from time to time party thereto.

“Bridge Loans” has the meaning assigned to such term in the introduction to this
Agreement.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that (a) when used in connection with a LIBOR Loan
denominated in any currency, the term “Business Day” shall also exclude any day
on which banks are not open for dealings in deposits denominated in such
currency in the London interbank market and (b) when used in connection with a
EURIBOR Loan, the term “Business Day” shall also exclude any day on which the
TARGET payment system is not open for the settlement of payments in Euro.

“Capital Lease Obligations” of any Person means obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), (i) of Equity Interests representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Company or (ii) of Equity Interests in the Company if such
acquisition would not be permitted by the Tax Matters Agreement, or
(b) occupation of a majority of the seats (other than vacant seats) on the Board
of Directors by Persons who were not (i) directors of the Company on the date of
this Agreement, (ii) nominated by the Board of Directors or (iii) appointed by
directors so nominated.

 

6



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, no act, event or circumstance referred to in clause (a), (b) or (c) of
this definition shall be deemed to have occurred prior to the date of this
Agreement as a result of the applicable law, rule, regulation, interpretation,
application, request, guideline or directive having been adopted, made or issued
under the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or
Basel III as promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States regulatory authorities.

“Charges” has the meaning assigned to such term in Section 10.14.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term
Loans, (b) any Commitment, refers to whether such Commitment is a Revolving
Commitment or a Term Commitment and (c) any Lender, refers to whether such
Lender has a Loan or Commitment of a particular Class.

“Closing Date” means the date on which this Agreement shall have been executed
and delivered.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a Revolving Commitment, a Term Commitment or any combination
thereof, as the context requires.

“Commitment Increase” has the meaning assigned to such term in Section 2.07(a).

“Company” means CDK Global Holdings, LLC, a Delaware limited liability company.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated August 2014 relating to the Company and the Transactions.

“Consenting Lender” has the meaning assigned to such term in Section 2.07(d).

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus

(a) without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum of

 

7



--------------------------------------------------------------------------------

(i) consolidated interest expense for such period (including imputed interest
expense in respect of Capital Lease Obligations),

(ii) consolidated income tax expense for such period,

(iii) all amounts attributable to depreciation for such period and amortization
of intangible assets for such period,

(iv) any other non-recurring noncash charges for such period (including noncash
compensation expense, but excluding any additions to bad debt reserves or bad
debt expense and any noncash charge that results from the write-down or
write-off of inventory or accounts receivable or that is in respect of any item
that was included in Consolidated Net Income in a prior period),

(v) any losses for such period attributable to early extinguishment of
Indebtedness or obligations under any Hedging Agreement,

(vi) any unrealized losses for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements,

(vii) the cumulative effect for such period of a change in accounting
principles,

(viii) any expenses or charges (other than depreciation or amortization expense
as described in the preceding clause (iii)) related to the carrying out of any
issuance of Equity Interests, acquisition, disposition, recapitalization or the
incurrence, modification or repayment of Indebtedness permitted to be incurred
by this Agreement (including a refinancing thereof), including (x) such fees,
expenses or charges related to the Senior Notes, the Bridge Credit Agreement and
this Agreement, and (y) any amendment or other modification of the Obligations
or other Indebtedness, in an aggregate amount during any period of four
consecutive fiscal quarters not to exceed $5,000,000, and

(ix) any non-recurring fees and expenses for such period (if incurred prior to
December 31, 2014) relating to the Transactions, in an aggregate amount for all
periods not to exceed $25,000,000;

provided that any cash payment made with respect to any noncash item added back
in computing Consolidated EBITDA for any prior period pursuant to this clause
(a) (or that would have been added back had this Agreement been in effect during
such prior period) shall be subtracted in computing Consolidated EBITDA for the
period in which such cash payment is made; and minus

(b) without duplication and to the extent included in determining such
Consolidated Net Income,

(i) any non-recurring noncash items of income for such period (excluding any
noncash items of income (A) in respect of which cash was received in a prior
period or will be received in a future period or (B) that represents the
reversal of any accrual made in a prior period for anticipated cash charges, but
only to the extent such accrual reduced Consolidated EBITDA for such prior
period),

 

8



--------------------------------------------------------------------------------

(ii) any gains for such period attributable to the early extinguishment of
Indebtedness or obligations under any Hedging Agreement,

(iii) any unrealized gains for such period attributable to the application of
“mark to market” accounting in respect of Hedging Agreements and

(iv) the cumulative effect for such period of a change in accounting principles;

provided further that Consolidated EBITDA shall be calculated so as to exclude
the effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition, or any exclusive
license, of assets by the Company or any of its consolidated Subsidiaries, other
than dispositions of inventory and other dispositions and licenses in the
ordinary course of business. All amounts added back in computing Consolidated
EBITDA for any period pursuant to clause (a) above, and all amounts subtracted
in computing Consolidated EBITDA pursuant to clause (b) above, to the extent
such amounts are, in the reasonable judgment of a Financial Officer of the
Company, attributable to any Subsidiary that is not wholly owned by the Company,
shall be reduced by the portion thereof that is attributable to the
non-controlling interest in such Subsidiary. For purposes of calculating
Consolidated EBITDA for any period, if during such period the Company or any
Subsidiary shall have consummated a Material Acquisition or a Material
Disposition, Consolidated EBITDA for such period shall be calculated after
giving pro forma effect thereto in accordance with generally accepted financial
practice as if such Material Acquisition or a Material Disposition had occurred
on the first day of such period.

“Consolidated Interest Expense” means, for any period, the interest expense
(including imputed interest expense in respect of Capital Lease Obligations) of
the Company and the Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP. For purposes of calculating Consolidated Interest
Expense for any period, if during such period the Company or any Subsidiary
shall have consummated a Material Acquisition or a Material Disposition,
Consolidated Interest Expense for such period shall be calculated after giving
pro forma effect thereto in accordance with generally accepted financial
practice as if such Material Acquisition or a Material Disposition had occurred
on the first day of such period.

“Consolidated Net Income” means, for any period, the net income or loss of the
Company and its consolidated Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Company) that is not a
consolidated Subsidiary except to the extent of the amount of cash dividends or
similar cash distributions actually paid by such Person to the Company or,
subject to clause (b) below, any other consolidated Subsidiary during such
period and (b) the income or loss of, and any amounts referred to in clause
(a) above paid to, any consolidated Subsidiary that is not wholly owned by the
Company to the extent such income or loss or such amounts are attributable to
the non-controlling interest in such consolidated Subsidiary.

 

9



--------------------------------------------------------------------------------

“Consolidated Net Tangible Assets” means, at any date, (a) total assets of the
Company and the Subsidiaries determined on a consolidated basis in accordance
with GAAP minus (b) the sum of (i) current liabilities of the Company and the
Subsidiaries and (ii) goodwill and other intangible assets of the Company and
the Subsidiaries, in each case determined on a consolidated basis in accordance
with GAAP, all as reflected in the consolidated financial statements of the
Company most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first delivery of such
financial statements, the consolidated financial statements of the Company
referred to in Section 3.04(a)). For purposes of this definition, the amount of
assets and liabilities of any Subsidiary that is not wholly owned by the Company
shall be included or deducted, as the case may be, only to the extent of the
proportional equity interest directly or indirectly owned by the Company in such
Subsidiary, provided that, in the case of any such liabilities, to the extent
such liabilities are recourse to the Company or any other Subsidiary, the full
amount of such liabilities that are so recourse shall be deducted for purposes
of this definition.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent and each other Lender.

“Declining Lender” has the meaning assigned to such term in Section 2.07(d).

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above, it notifies the Administrative Agent in writing that such failure is
the result of its good faith determination that a condition precedent to funding
(specifically identified and including the particular Default, if any) has not
been satisfied, (b) has notified the Company, any other Borrower, the
Administrative Agent or any Lender in writing, or has made a public statement to
the effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on its good faith determination that a
condition precedent (specifically identified and including the particular
Default, if any) to funding a Loan under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Administrative Agent,
acting in good faith, to provide a certification in writing from an authorized
officer thereof that it will comply with its obligations (and is financially
able to meet such obligations) to fund Loans under this Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon the receipt by the Administrative Agent of such certification in form
and substance satisfactory to the Administrative Agent, or (d) has become the
subject of a Bankruptcy Event.

 

10



--------------------------------------------------------------------------------

“Dividend” has the meaning assigned to such term in the introduction to this
Agreement.

“Effective Date” means the date on which the conditions set forth in
Section 4.01 shall have been satisfied (or waived in accordance with
Section 10.02). The Effective Date shall be deemed to have occurred for all
purposes of this Agreement if Loans shall have been funded pursuant to
Section 2.01.

“Effectiveness Anniversary” has the meaning assigned to such term in
Section 2.07(d).

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) a
Related Fund and (d) any other Person approved by the Administrative Agent and
the Company (such approval not to be unreasonably withheld); provided that
(i) the Company’s approval shall not be required during the existence and
continuation of an Event of Default and (ii) neither the Company nor an
Affiliate of the Company shall qualify as an Eligible Assignee.

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

11



--------------------------------------------------------------------------------

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, in each case whether
or not waived; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Company or any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Company or any ERISA Affiliate of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; (g) the receipt by the Company or any ERISA Affiliate of any notice, or
the receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization, within the meaning of Title IV of ERISA, or in endangered or
critical status, within the meaning of Section 305 of ERISA; or (h) a
determination that any Plan is, or is expected to be, in “at-risk” status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code).

“EURIBO Rate” means, with respect to any EURIBOR Borrowing for any Interest
Period, the applicable Screen Rate as of the Specified Time on the Quotation
Day.

“EURIBOR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the EURIBO Rate. EURIBOR Loans shall be
denominated in Euro.

“Euro” or “€” means the single currency of the European Union.

“Eurocurrency Rate”, when used in reference to any Loan or Borrowing, means that
such Loan or Borrowing is a LIBOR Loan or Borrowing or a EURIBOR Loan or
Borrowing, as the context requires. All Loans and Borrowings denominated in an
Alternative Currency must be Eurocurrency Rate Loans or Borrowings.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the United States Securities Exchange Act of 1934.

“Exchange Rate” means, on any date, for purposes of determining the US Dollar
Equivalent of any other currency, the rate at which such other currency may be
exchanged into US Dollars, at approximately 11:00 a.m., New York City time, on
such date as shown on the Reuters WRLD Page for such currency. In the event that
such rate does not appear on the applicable Reuters WRLD Page, (a) the Exchange
Rate shall be determined by reference to such

 

12



--------------------------------------------------------------------------------

other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and the Company, or (b) in the absence of such
an agreement, such Exchange Rate shall instead be the arithmetic average of the
spot rates of exchange available to the Administrative Agent in the market where
its, or its Affiliates’, foreign currency exchange operations in respect of such
currency are then being conducted, at approximately 11:00 a.m., New York City
time, on such date for the purchase of US Dollars for delivery two Business Days
later, after the Administrative Agent’s determination that such spot rates shall
be the basis for determining the Exchange Rate, provided that if at the time of
such determination, for any reason, no such spot rate is being quoted, the
Administrative Agent, after consultation with the Company, may use any
reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any Obligation
hereunder, (a) income or franchise Taxes imposed on (or measured by) its net
income by the United States of America (or any political subdivision thereof),
or by the jurisdiction under which such recipient is organized or in which its
principal office or any lending office from which it makes Loans hereunder is
located, (b) any branch profit Taxes imposed by the United States of America or
any similar Tax imposed by any other jurisdiction described in clause (a) above,
(c) in the case of a Lender, any U.S. Federal withholding Tax that is imposed on
payments by any Borrower to such Lender pursuant to a law in effect on the date
such Lender becomes a party to this Agreement (or designates a new lending
office) (other than pursuant to an assignment request by the Company under
Section 2.18(b)), (d) any withholding Taxes imposed by the United States of
America pursuant to FATCA, and (e) any withholding Tax that is attributable to
such Lender’s failure to comply with Section 2.16(f), except, in the case of
clause (c) above, to the extent that (i) such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding Tax
pursuant to Section 2.16 or (ii) such withholding Tax shall have resulted from
the making of any payment to a location other than the office designated by the
Applicable Agent or such Lender for the receipt of payments of the applicable
type.

“Existing Revolving Maturity Date” has the meaning assigned to such term in
Section 2.07(d).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official administrative interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1.00%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds

 

13



--------------------------------------------------------------------------------

brokers on such day, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average (rounded upwards, if necessary, to the
next 1/100 of 1.00%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, controller or equivalent of
such Person.

“Fitch” means Fitch, Inc., and any successor to its rating agency business.

“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

“Form 10” means the amended registration statement on Form 10 filed by the
Company with the SEC on June 10, 2014, as amended by Amendment No. 1 thereto
filed with the SEC on July 25, 2014, Amendment No. 2 thereto filed with the SEC
on August 29, 2014, Amendment No. 3 thereto filed with the SEC on September 5,
2014 and Amendment No. 4 thereto filed with the SEC on September 16, 2014 and
shall include any amendment thereto filed with the SEC after the Closing Date
(but shall not include any such amendment that shall change the terms or
structure of the Spin-Off or the transactions to occur in connection therewith
in a manner that is adverse in any material respect to the Company or the
Lenders and shall not have been approved by the Arrangers (such approval not to
be unreasonably withheld, delayed or conditioned)).

“GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis and subject to Section 1.04.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government (including, without limitation, the Bank for
International Settlements and the Basel Committee on Banking Supervision or any
successor or similar authority to either of the foregoing).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such

 

14



--------------------------------------------------------------------------------

Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.07(b).

“Increasing Lender” has the meaning assigned to such term in Section 2.07(a).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person (limited to the value of the property securing such
Indebtedness if such Indebtedness has not been assumed), (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Borrower under any Loan Document and (b) Other Taxes.

 

15



--------------------------------------------------------------------------------

“Index Debt” means senior, unsecured, long-term Indebtedness for borrowed money
of the Company that is not guaranteed by any other Person or subject to any
other credit enhancement.

“Initial Loans” has the meaning assigned to such term in Section 2.07(b).

“Interest Election Request” means a request by a Borrower to convert or continue
a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and the applicable Maturity Date and
(b) with respect to any Eurocurrency Rate Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and the
applicable Maturity Date and, in addition, in the case of a LIBOR or a EURIBOR
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period. If an Interest
Payment Date falls on a date which is not a Business Day, such Interest Payment
Date shall be deemed to be the next succeeding Business Day, or, in the case of
Eurocurrency Rate Loans where the next succeeding Business Day falls in the next
succeeding calendar month, the next preceding Business Day.

“Interest Period” means, with respect to any LIBOR Borrowing or EURIBOR
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months (or, if agreed by all the Lenders of the applicable Class, seven days
or 12 months) thereafter, as the applicable Borrower may elect; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing
denominated in any currency for any Interest Period, a rate per annum which
results from interpolating on a linear basis between (a) the applicable Screen
Rate for the longest maturity for which a Screen Rate is available that is
shorter than such Interest Period and (b) the applicable Screen Rate for the
shortest maturity for which a Screen Rate is available that is longer than such
Interest Period, in each case as of the Specified Time on the Quotation Day.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning assigned to such term in Section 10.13(b).

 

16



--------------------------------------------------------------------------------

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or
pursuant to an Accession Agreement, other than any such Person that shall have
ceased to be a party hereto pursuant to an Assignment and Assumption.

“Leverage Ratio” means, at any date, the ratio of (a) Total Indebtedness as of
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Company ended on or most recently prior to such date.

“LIBO Rate” means, with respect to any LIBOR Borrowing for any Interest Period,
the applicable Screen Rate as of the Specified Time on the Quotation Day. LIBO
Rate, when used in reference to any Loan or Borrowing, indicates that such Loan,
or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the LIBO Rate.

“LIBOR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, shall bear interest at a rate
determined by reference to the LIBO Rate. LIBOR Loans shall be denominated in US
Dollars or Sterling only.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, each Accession Agreement, each Borrowing
Subsidiary Agreement, each Borrowing Subsidiary Termination and, except for
purposes of Section 10.02(b), each promissory note delivered pursuant to this
Agreement.

“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars, New York City time and (b) with respect to a Loan or Borrowing
denominated in an Alternative Currency, London Time.

“Material Acquisition” means any individual acquisition of (a) Equity Interests
in any Person if, after giving effect thereto, such Person will become a
Subsidiary or (b) assets comprising all or substantially all the assets of (or
all or substantially all the assets constituting a business unit, division,
product line or line of business of) any Person; provided that the aggregate
consideration for such individual acquisition (including Indebtedness assumed in
connection therewith, all obligations in respect of deferred purchase price
(including obligations under any purchase price adjustment but excluding earnout
or similar payments) and all other consideration payable in connection therewith
(including payment obligations in respect of noncompetition agreements or other
arrangements representing acquisition consideration)) exceeds $250,000,000.

 

17



--------------------------------------------------------------------------------

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, condition, financial or otherwise, of the Company and the
Subsidiaries taken as a whole, (b) the ability of the Borrowers to perform any
of their obligations under this Agreement or (c) the rights of or benefits
available to the Lenders under this Agreement.

“Material Disposition” means any individual sale, transfer or other disposition
of (a) all or substantially all the issued and outstanding Equity Interests in
any Person that are owned by the Company or any Subsidiary or (b) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) of the Company or any Subsidiary; provided that the aggregate
consideration for such individual sale, transfer or other disposition (including
Indebtedness assumed by the transferee in connection therewith, all obligations
in respect of deferred purchase price (including obligations under any purchase
price adjustment but excluding earnout or similar payments) and all other
consideration payable in connection therewith (including payment obligations in
respect of noncompetition agreements or other arrangements representing
acquisition consideration)) exceeds $250,000,000.

“Material Indebtedness” means Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of the Company and the
Subsidiaries in an aggregate principal amount exceeding US$75,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Company or any Subsidiary in respect of any Hedging Agreement
at any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Company or such Subsidiary would be required to pay if such
Hedging Agreement were terminated at such time.

“Material Subsidiary” means (a) each Borrowing Subsidiary, (b) any Subsidiary
that directly or indirectly owns any Equity Interest in or Controls any Material
Subsidiary and (c) any other Subsidiary (i) the consolidated revenues of which
for the most recent period of four consecutive fiscal quarters of the Company
for which financial statements have been delivered pursuant to Section 5.01 were
greater than 10.0% of the Company’s total consolidated revenues for such period
or (ii) the consolidated assets of which as of the end of such period were
greater than 10.0% of the Company’s total consolidated assets as of such date;
provided that if at any time the aggregate consolidated revenues or consolidated
assets of all Subsidiaries that are not Material Subsidiaries for or at the end
of any period of four fiscal quarters exceeds 10% of the Company’s consolidated
revenues for such period or 10% of the Company’s consolidated assets as of the
end of such period, the Company shall (or, in the event the Company has failed
to do so within 10 days, the Administrative Agent may) designate sufficient
Subsidiaries as “Material Subsidiaries” to eliminate such excess, and such
designated Subsidiaries shall for all purposes of this Agreement constitute
Material Subsidiaries. For purposes of making the determinations required by
this definition, revenues and assets of foreign Subsidiaries shall be converted
into US Dollars at the rates used in preparing the consolidated balance sheet of
the Company included in the applicable financial statements. For purposes of
this definition, the consolidated total assets

 

18



--------------------------------------------------------------------------------

and consolidated revenues of the Company as of any date prior to, or for any
period that commenced prior to, the date on which the Spin-Off is consummated
shall be determined on a pro forma basis after giving effect to the Spin-Off and
the other Transactions to occur on the Effective Date.

“Maturity Date” means the Revolving Maturity Date or the Term Maturity Date, as
applicable.

“Maximum Rate” has the meaning assigned to such term in Section 10.14.

“Moody’s” means Moody’s Investors Service, Inc., or any successor to the rating
agency business thereof.

“MSSF” means Morgan Stanley Senior Funding, Inc. and its successors.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Consenting Lender” means any Lender that withholds its consent to any
proposed amendment, modification or waiver that cannot become effective without
the consent of such Lender under Section 10.02, and that has been consented to
by the Required Lenders (or, in circumstances where Section 10.02 does not
require the consent of the Required Lenders as a result of clause (ii) of the
second proviso in Section 10.02(b), a majority in interest of the Lenders of the
affected Class).

“Obligations” means the due and punctual payment of (i) the principal of and
interest (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans made to any Borrower, when
and as due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), of the Borrowers
under this Agreement and the other Loan Documents.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Participant” has the meaning assigned to such term in Section 10.04(g).

“Participant Register” has the meaning assigned to such term in
Section 10.04(g).

 

19



--------------------------------------------------------------------------------

“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(i) Liens imposed by law for taxes that are not yet due or are being contested
in compliance with Section 5.04;

(ii) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in good faith;

(iii) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations;

(iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

(v) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

(vi) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of any of the Borrowers or any of their Subsidiaries;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness or any Lien in favor of the PBGC.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA that is sponsored, maintained or contributed to by the
Company or any ERISA Affiliate.

 

20



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Projections” means the financial projections of the Company and its
consolidated Subsidiaries for the fiscal year ending June 30, 2015 and for each
fiscal year thereafter through June 30, 2017.

“Quotation Day” means (a) with respect to any currency (other than Sterling) for
any Interest Period, the day two Business Days prior to the first day of such
Interest Period and (b) with respect to Sterling for any Interest Period, the
first day of such Interest Period, in each case unless market practice differs
for loans such as the applicable Loans priced by reference to rates quoted in
the relevant interbank market, in which case the Quotation Day for such currency
shall be determined by the Administrative Agent in accordance with market
practice for such loans priced by reference to rates quoted in the relevant
interbank market (and if quotations would normally be given by leading banks for
such loans priced by reference to rates quoted in the relevant interbank market
on more than one day, the Quotation Day shall be the last of those days).

“Rating Agencies” means Moody’s, S&P and Fitch.

“Ratings” means the public ratings from time to time established by the Rating
Agencies for the Index Debt.

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount of such Refinancing Indebtedness shall
not exceed the principal amount of such Original Indebtedness; (b) such
Refinancing Indebtedness shall not constitute an obligation (including pursuant
to a Guarantee) of any Subsidiary that shall not have been an obligor in respect
of such Original Indebtedness and (c) such Refinancing Indebtedness shall not be
secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof).

“Register” has the meaning assigned to such term in Section 10.04(e).

“Related Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, trustees, officers, partners, members,
employees, agents and advisors of such Person and such Person’s Affiliates.

 

21



--------------------------------------------------------------------------------

“Required Lenders” means, at any time, one or more Lenders (but if there are
more than two Lenders at such time, at least two Lenders) having Revolving
Exposures, outstanding Term Loans and unused Commitments representing more than
50% of the sum of the total Revolving Exposures of all Lenders, the aggregate
principal amount of all the Term Loans then outstanding and the total unused
Commitments of all Lenders at such time.

“Required Revolving Lenders” means, at any time, one or more Lenders (but if
there are more than two Lenders at such time, at least two Lenders) having
Revolving Exposures and unused Revolving Commitments representing at least 50%
of the sum of the total Revolving Exposures and the total unused Revolving
Commitments at such time.

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans, expressed as an amount representing
the maximum aggregate permitted amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06, (b) increased from time to time pursuant to Section 2.07 or
(c) increased or reduced from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Revolving Commitments is
US$300,000,000.

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the US Dollar Equivalents of such Lender’s outstanding Revolving Loans.

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

“Revolving Maturity Date” means September 30, 2019, or any later date to which
the Revolving Maturity Date may be extended pursuant to Section 2.07(d);
provided, however, that if the Spin-Off shall not have been consummated by 5:00
p.m. New York time on the third Business Day following the initial borrowing
hereunder, the Revolving Maturity Date shall be the next following Business Day.

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial Inc., and any successor to the rating agency business thereof.

“Sale and Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanction Laws. On the date hereof, the Sanctioned
Countries are Cuba, Iran, Syria, Sudan and North Korea.

 

22



--------------------------------------------------------------------------------

“Sanctioned Person” means, at any time, any Person that is on the list of
Specially Designated Nationals and Blocked Persons maintained by the Office of
Foreign Assets Control of the U.S. Department of Treasury or on any comparable
list maintained under applicable Sanction Laws, or that is otherwise the subject
of Sanction Laws.

“Sanction Laws” means laws and executive orders of the United States of America,
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom imposing economic or financial sanctions or trade
embargoes, and regulations implementing such laws and executive orders.

“Screen Rate” means (a) in respect of the LIBO Rate for any Interest Period, a
rate per annum equal to the London interbank offered rate as administered by the
ICE Benchmark Administration (or any other Person that takes over the
administration of such rate) for deposits in the applicable currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period as displayed on the Reuters screen page that displays such
rate (currently LIBOR01 or LIBOR02) (or, in the event such rate does not appear
on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time), and (b) in respect of the EURIBO Rate
for any Interest Period, the percentage per annum determined by the Banking
Federation of the European Union for such Interest Period as set forth on the
Reuters screen page that displays such rate (currently EURIBOR01) (or, in the
event such rate does not appear on a page of the Reuters screen, on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time); provided that
if the Screen Rate, determined as provided above, would be less than zero, the
Screen Rate shall for all purposes of this Agreement be zero. If, as to any
currency, no Screen Rate shall be available for a particular Interest Period but
Screen Rates shall be available for maturities both longer and shorter than such
Interest Period, than the Screen Rate for such Interest Period shall be the
Interpolated Screen Rate.

“SEC” means the United States Securities and Exchange Commission.

“Senior Notes” has the meaning assigned to such term in the introduction to this
Agreement.

“Separation and Distribution Agreement” means the Separation and Distribution
Agreement between the Company and ADP referred to in the Form 10, pursuant to
which the Spin-Off shall be effected.

“Specified Time” means (a) with respect to the LIBO Rate, 11:00 a.m., London
time, and (b) with respect to the EURIBO Rate, 11:00 a.m., Frankfurt time.

“Spin-Off” has the meaning assigned to such term in the introduction to this
Agreement.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus

 

23



--------------------------------------------------------------------------------

the aggregate of the maximum reserve percentages (including any marginal,
special, emergency or supplemental reserves) expressed as a decimal established
by the Board to which the Administrative Agent is subject for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board). Such reserve percentages shall include those imposed pursuant to
Regulation D. Eurocurrency Rate Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“Sterling” or “£” means the lawful currency of the United Kingdom.

“Subsequent Borrowings” has the meaning assigned to such term in
Section 2.07(b).

“subsidiary” means, with respect to any Person, any corporation or other entity
with respect to which such Person alone owns, subsidiaries of such Person own,
or such Person and one or more of its subsidiaries together own, directly or
indirectly, capital stock or other equity interests having ordinary voting power
to elect a majority of the members of the Board of Directors of such corporation
or other entity or having a majority interest in the capital or profits of such
corporation or other entity.

“Subsidiary” means any subsidiary of the Company.

“Syndication Agents” means MSSF, USB and WFB in their capacities as syndication
agents with respect to the credit facilities established hereunder.

“TARGET” means the Trans-European Automated Real Time Gross Settlement Express
Transfer (TARGET) payment system.

“Tax Matters Agreement” has the meaning assigned to such term in the Separation
and Distribution Agreement.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Effective Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.06 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 10.04. The initial
amount of each Lender’s Term Commitment is set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Term Commitment, as applicable. The initial aggregate amount of the Term
Commitments is US$250,000,000.

 

24



--------------------------------------------------------------------------------

“Term Lender” means a Lender with a Term Commitment or an outstanding Term Loan.

“Term Loan” means a Loan made pursuant to clause (a) of Section 2.01.

“Term Maturity Date” means September 16, 2019; provided, however, that if the
Spin-Off shall not have been consummated by 5:00 p.m. New York time on the third
Business Day following the initial borrowing hereunder, the Term Maturity Date
shall be the next following Business Day.

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Company and the Subsidiaries outstanding as of such date,
computed on a consolidated basis, but excluding contingent obligations of the
Company or any Subsidiary as an account party in respect of any letter of credit
or letter of guaranty to the extent such letter of credit or letter of guaranty
does not support Indebtedness. For purposes of this definition, the amount of
any Indebtedness shall be determined in accordance with GAAP but without giving
effect to any election permitted under GAAP to value such Indebtedness at “fair
value” or to any other accounting principle that would result in the amount of
such Indebtedness (other than zero coupon Indebtedness) being below the stated
principal amount thereof.

“Transaction Costs” has the meaning assigned to such term in the introduction to
this Agreement.

“Transactions” means (a) the execution, delivery and performance by the
Borrowers of the Loan Documents and the Bridge Credit Agreement, (b) the
borrowings of Loans hereunder and the use of the proceeds thereof, (c) the
payment by the Company of the Dividend, (d) the borrowing of any Bridge Loans,
(e) the issuance and sale of the Senior Notes, (f) the repayment or cancellation
of all Indebtedness of the Company and the Subsidiaries payable to ADP or
Affiliates of ADP, (g) the consummation of the Spin-Off and (h) the payment of
the Transaction Costs.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate, the EURIBO
Rate or the Alternate Base Rate.

“USB” means U.S. Bank National Association and its successors.

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Alternative Currency, the equivalent in US Dollars of such amount, determined by
the Administrative Agent pursuant to Section 1.05 using the Exchange Rate with
respect to such Alternative Currency at the time in effect under the provisions
of such Section.

“US Dollars” or “US$” means the lawful currency of the United States of America.

 

25



--------------------------------------------------------------------------------

“US Tax Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(D).

“WFB” means Wells Fargo Bank, National Association and its successors.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Company and the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Loan”) or by Class and Type (e.g., a “LIBOR
Revolving Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Borrowing”) or by
Class and Type (e.g., a “LIBOR Revolving Borrowing”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), (c) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (d) the words “herein”, “hereof” and “hereunder” and
words of similar import shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (e) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and (g) any
definition of or reference to any statute, rule or regulation shall be construed
as referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor law).

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature used herein shall be
construed in accordance with GAAP, as in effect from time to time; provided that
(a) if the Company notifies the Administrative Agent that the Company requests
an amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application

 

26



--------------------------------------------------------------------------------

thereof on the operation of such provision, or if the Administrative Agent
notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose, regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision shall have been amended in
accordance herewith, and (b) notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to any election under Statement of Financial
Accounting Standards 159, The Fair Value Option for Financial Assets and
Financial Liabilities, or any successor thereto (including pursuant to the
Accounting Standards Codification), to value any Indebtedness of the Company or
any Subsidiary at “fair value”, as defined therein.

SECTION 1.05. Currency Translation. The Administrative Agent shall determine the
US Dollar Equivalent of any Borrowing denominated in an Alternative Currency on
or about the date of the commencement of the initial Interest Period and each
subsequent Interest Period therefor (and, in the case of any Interest Period
longer than three months, as of each Interest Payment Date applicable to such
Borrowing), in each case using the applicable Exchange Rate in effect on the
date of determination, and each such amount shall be the US Dollar Equivalent of
such Borrowing until the next required calculation thereof pursuant to this
Section. For purposes of Article VI and the definitions employed therein,
amounts in currencies other than US Dollars shall be translated into US Dollars
at the currency exchange rates used in preparing the Company’s most recent
annual or quarterly financial statements.

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
(a) each Term Lender agrees to make a Term Loan to the Company, denominated in
US Dollars, on the Effective Date in a principal amount not exceeding its Term
Commitment, and (b) each Revolving Lender agrees to make to the Borrowers, from
time to time during the Availability Period, Revolving Loans denominated in US
Dollars or in Alternative Currencies in amounts that will not at any time result
in (i) such Lender’s Revolving Exposure exceeding its Revolving Commitment,
(ii) the sum of the total Revolving Exposures exceeding the total Revolving
Commitments or (iii) the Alternative Currency Exposure exceeding the Alternative
Currency Sublimit. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans. Amounts repaid in respect of Term Loans may not be reborrowed.

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class, Type and currency made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

27



--------------------------------------------------------------------------------

(b) Subject to Section 2.13, (i) each Revolving Borrowing denominated in US
Dollars and each Term Borrowing shall be comprised entirely of ABR Loans or
LIBOR Loans as the applicable Borrower may request in accordance herewith,
(ii) each Revolving Borrowing denominated in Sterling shall be comprised
entirely of LIBOR Loans and (iii) each Revolving Borrowing denominated in Euro
shall be comprised entirely of EURIBOR Loans. Each Lender at its option may make
any Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of the Borrowers to repay such Loan in accordance with the terms
of this Agreement.

(c) At the commencement of each Interest Period for any LIBOR Revolving
Borrowing, EURIBOR Revolving Borrowing or LIBOR Term Borrowing, and at the time
that each ABR Revolving Borrowing is made, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum; provided that (a) a LIBOR Term Borrowing that
results from a continuation of an outstanding LIBOR Term Borrowing may be in an
aggregate amount that is equal to such outstanding Borrowing and (b) an ABR
Revolving Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Revolving Commitments. Borrowings of more than one Type
and Class may be outstanding at the same time; provided that there shall not be
more than a total of 15 LIBOR Borrowings and EURIBOR Borrowings in the aggregate
at any time outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any LIBOR or EURIBOR
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Maturity Date or the Term Maturity Date, as applicable.

SECTION 2.03. Requests for Revolving Borrowings or Term Borrowings. To request a
Borrowing, the applicable Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a LIBOR Borrowing or EURIBOR Borrowing,
not later than 11:00 a.m., Local Time, three Business Days before the date of
the proposed Borrowing (or, in the case of any LIBOR Borrowing or EURIBOR
Borrowing to be made on the Effective Date, such shorter period of time as may
be agreed to by the Administrative Agent) or (b) in the case of an ABR
Borrowing, not later than 11:00 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or fax to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the applicable Borrower). Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

(i) the Borrower requesting such Borrowing;

 

28



--------------------------------------------------------------------------------

(ii) the aggregate amount of the requested Borrowing and, in the case of a
Revolving Borrowing, the currency of such Borrowing (which shall be US Dollars
or an Alternative Currency);

(iii) the date of such Borrowing, which shall be a Business Day;

(iv) whether such Borrowing is to be a Revolving Borrowing or a Term Borrowing;

(v) in the case of a requested Borrowing denominated in US Dollars, whether such
Borrowing is to be an ABR Borrowing or a LIBOR Borrowing;

(vi) in the case of a LIBOR Borrowing or a EURIBOR Borrowing, the initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”; and

(vii) the location and number of the applicable Borrower’s account to which
funds are to be disbursed.

If no currency is specified with respect to any requested LIBOR Borrowing, then
the applicable Borrower shall be deemed to have selected US Dollars. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be (A) in the case of a Borrowing denominated in US Dollars, an ABR
Borrowing, (B) in the case of a Borrowing denominated in Sterling, a LIBOR
Borrowing and (C) in the case of a Borrowing denominated in Euro, a EURIBOR
Borrowing. If no Interest Period is specified with respect to any requested
LIBOR Borrowing or EURIBOR Borrowing, then the applicable Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in the applicable currency (a) in the case of an ABR
Borrowing, by 1:00 p.m., New York City time and (b) in the case of a
Eurocurrency Borrowing, by 12:00 noon, Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
applicable Borrower by promptly remitting the amounts so received, in like
funds, to such account as shall be designated in the applicable Borrowing
Request.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its

 

29



--------------------------------------------------------------------------------

share of the applicable Borrowing available to the Administrative Agent, then
the applicable Lender and such Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of a payment to be made by such Lender, the greater of
(A) the Federal Funds Effective Rate, in the case of Loans denominated in US
Dollars, and the rate reasonably determined by the Administrative Agent to be
the cost to it of funding such amount, in the case of Loans denominated in a
Alternative Currency, and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of a payment to be made by such Borrower, the interest rate applicable to
such Loans.

SECTION 2.05. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request and, in the case of a LIBOR Borrowing or a EURIBOR Borrowing, shall have
an initial Interest Period as specified in such Borrowing Request or as
otherwise provided in Section 2.03. Thereafter, the applicable Borrower may
elect to convert such Borrowing to a different Type (provided that a Borrowing
denominated in an Alternative Currency may not be converted into an ABR
Borrowing) or to continue such Borrowing and, in the case of a LIBOR Borrowing
or a EURIBOR Borrowing, may elect Interest Periods therefor, all as provided in
this Section. A Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

(b) To make an election pursuant to this Section, the applicable Borrower shall
notify the Administrative Agent of such election by telephone by the time and
date that a Borrowing Request would be required under Section 2.03 if such
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or fax to the Administrative Agent of an executed written Interest
Election Request in a form approved by the Administrative Agent and signed by
the applicable Borrower. Notwithstanding any other provision of this Section, no
Borrower shall be permitted to (i) change the currency of any Borrowing or
(ii) elect an Interest Period for Eurocurrency Rate Loans that does not comply
with Section 2.02(d).

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02 and paragraph (e) of this
Section:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

30



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing, a LIBOR
Borrowing or a EURIBOR Borrowing; and

(iv) if the resulting Borrowing is to be a LIBOR Borrowing or a EURIBOR
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

If any such Interest Election Request requests a LIBOR Borrowing or a EURIBOR
Borrowing but does not specify an Interest Period, then the applicable Borrower
shall be deemed to have selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request in accordance
with this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the applicable Borrower fails to deliver a timely Interest Election
Request with respect to a LIBOR Revolving Borrowing, EURIBOR Revolving Borrowing
or LIBOR Term Borrowing prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall (i) in the case of a Borrowing
denominated in US Dollars, be converted to an ABR Borrowing and (ii) in the case
of a Borrowing denominated in an Alternative Currency, become due and payable on
the last day of such Interest Period. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company (provided that no such notice shall be required in the case of any Event
of Default under clause (h) or (i) of Article VII with respect to any Borrower),
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
denominated in US Dollars may be converted to or continued as a LIBOR Borrowing
and (ii) unless repaid, (A) each LIBOR Borrowing denominated in US Dollars
shall, at the end of the Interest Period applicable thereto, be converted to an
ABR Borrowing and (B) each LIBOR Revolving Borrowing or EURIBOR Revolving
Borrowing denominated in an Alternative Currency shall, at the end of the
Interest Period applicable thereto, be continued as a LIBOR Revolving Borrowing
or EURIBOR Revolving Borrowing with an Interest Period of one month.

SECTION 2.06. Termination or Reduction of Commitments. (a) Unless previously
terminated, (i) the Term Commitments shall terminate at 5:00 p.m., New York City
time, on the Effective Date and (ii) the Revolving Commitments shall terminate
on the Revolving Maturity Date; provided, that all the Commitments shall
automatically terminate at 5:00 p.m., New York City time, on December 31, 2014,
if the Effective Date shall not theretofore have occurred.

 

31



--------------------------------------------------------------------------------

(b) The Company may at any time terminate or from time to time reduce, the
Commitments of any Class; provided that (i) each reduction of the Commitments of
any Class shall be in an amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and (ii) the Company shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.10, the
aggregate Revolving Exposures would exceed the aggregate Revolving Commitments.

(c) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of such a notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination or reduction of any of the Revolving Commitments delivered by the
Company may state that such notice is conditioned upon the occurrence of
subsequent events (including the effectiveness of other credit facilities), in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied. Any termination or reduction of the Commitments of
any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the applicable Lenders in accordance with their
respective Commitments of such Class.

SECTION 2.07. Increase of Revolving Commitments; Extension of Revolving Maturity
Date. (a) The Company may on one or more occasions, by written notice to the
Administrative Agent, executed by the Company and one or more financial
institutions (any such financial institution referred to in this Section being
called an “Increasing Lender”), which may include any Lender, cause new
Revolving Commitments to be extended by the Increasing Lenders or cause the
existing Revolving Commitments of the Increasing Lenders to be increased, as the
case may be (any such extension or increase, a “Commitment Increase”), in an
amount for each Increasing Lender set forth in such notice; provided that
(i) the aggregate amount of all Commitment Increases effected pursuant to this
paragraph shall not exceed US$100,000,000, (ii) each Increasing Lender, if not
already a Lender hereunder, shall be subject to the approval of the
Administrative Agent and the Company (in each case, which approval shall not be
unreasonably withheld or delayed) and (iii) each Increasing Lender, if not
already a Lender hereunder, shall become a party to this Agreement by completing
and delivering to the Administrative Agent a duly executed accession agreement
in a form reasonably satisfactory to the Administrative Agent and the Company
(an “Accession Agreement”). New Revolving Commitments and increases in Revolving
Commitments shall, subject to the terms and conditions of this Section, become
effective on the date specified in the applicable notice delivered pursuant to
this paragraph. Upon the effectiveness of any Accession Agreement to which any
Increasing Lender is a party, such Increasing Lender shall thereafter be deemed
to be a party to this Agreement and shall be entitled to all rights, benefits
and privileges accorded a Revolving Lender hereunder, and subject to all
obligations of a Revolving Lender hereunder. For the avoidance of doubt, upon
the effectiveness of any Commitment Increase, the Applicable Percentages of all
the Revolving Lenders, shall automatically be adjusted to give effect thereto.

 

32



--------------------------------------------------------------------------------

(b) On the effective date of any Commitment Increase pursuant to this Section
(the “Increase Effective Date”), (i) the aggregate principal amount of the
Revolving Loans outstanding (the “Initial Loans”) immediately prior to giving
effect to such Commitment Increase on the Increase Effective Date shall be
deemed to be repaid, (ii) after the effectiveness of the Commitment Increase,
the applicable Borrower shall be deemed to have requested new Revolving
Borrowings (the “Subsequent Borrowings”) in an aggregate principal amount equal
to the aggregate principal amount of the Initial Loans, in the same currency as
the Initial Loans, and of the Types and for the Interest Periods specified in a
Borrowing Request delivered to the Administrative Agent in accordance with
Section 2.03, (iii) each Revolving Lender shall pay to the Administrative Agent
in same day funds (in the applicable currencies) an amount equal to the
difference, if positive, between (A) such Lender’s Applicable Percentage of the
Revolving Commitments (calculated after giving effect to the Commitment
Increase) of each Subsequent Borrowing and (B) such Lender’s Applicable
Percentage of the Revolving Commitments (calculated without giving effect to the
Commitment Increase) of each Borrowing comprised of Initial Loans, (iv) after
the Administrative Agent receives the funds specified in clause (iii) above, the
Administrative Agent shall pay to each Revolving Lender the portion of such
funds (in the applicable currencies) that is equal to the difference, if
positive, between (A) such Lender’s Applicable Percentage of the Revolving
Commitments (calculated without giving effect to the Commitment Increase) of
each Borrowing comprised of Initial Loans and (B) such Lender’s Applicable
Percentage of the Revolving Commitments (calculated after giving effect to the
Commitment Increase) of the amount of each Subsequent Borrowing, (v) each
Increasing Lender and each other Revolving Lender shall be deemed to hold its
Applicable Percentage of each Subsequent Borrowing (calculated after giving
effect to the Commitment Increase) and (vi) the Company shall pay to each
Revolving Lender any and all accrued but unpaid interest on the Initial Loans.
The deemed payments made pursuant to clause (i) above in respect of each
Eurocurrency Rate Loan shall be subject to indemnification by the Company
pursuant to the provisions of Section 2.15 if the Increase Effective Date occurs
other than on the last day of the Interest Period relating thereto and breakage
costs result.

(c) Notwithstanding the foregoing, no increase in the Revolving Commitments (or
in any Revolving Commitment of any Lender) shall become effective under this
Section unless, on the applicable Increase Effective Date, (A) the conditions
set forth in Sections 4.02(a) (but without giving effect to the parenthetical
therein) and 4.02(b) shall be satisfied (with all references in such paragraphs
to a Borrowing being deemed to be references to such increase) and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Company, and (B) the
Administrative Agent shall have received an opinion of counsel for the Company
(which may be internal counsel) as to the power and authority of each Borrower
to borrow and perform its obligations hereunder after giving effect to such
increase.

(d) The Company may, by written notice to the Administrative Agent (which shall
promptly deliver a copy to each of the Revolving Lenders) not less than 30 days
and not more than 120 days prior to any anniversary of the Effective Date (an
“Effectiveness Anniversary”), request that the Revolving Lenders extend the
Revolving Maturity Date and the Revolving Commitments for an additional period
of one year. The Company may deliver such a

 

33



--------------------------------------------------------------------------------

notice to the Administrative Agent no more than twice during the Availability
Period. Each Revolving Lender shall, by notice to the Company and the
Administrative Agent given not later than the 20th day after the date of the
Administrative Agent’s receipt of the Company’s extension request, advise the
Company whether or not it agrees to the requested extension (each Revolving
Lender agreeing to a requested extension being called a “Consenting Lender” and
each Lender declining to agree to a requested extension being called a
“Declining Lender”). Any Revolving Lender that has not so advised the Company
and the Administrative Agent by such day shall be deemed to have declined to
agree to such extension and shall be a Declining Lender. If Revolving Lenders
constituting the Required Revolving Lenders shall have agreed to an extension
request, then the Revolving Maturity Date shall, as to the Consenting Lenders,
be extended to the first anniversary of the Revolving Maturity Date theretofore
in effect. The decision to agree or withhold agreement to any Revolving Maturity
Date extension shall be at the sole discretion of each Revolving Lender. The
Revolving Commitment of any Declining Lender shall terminate on the Revolving
Maturity Date in effect as to such Revolving Lender prior to giving effect to
any such extension (such Revolving Maturity Date being called the “Existing
Revolving Maturity Date”). The principal amount of any outstanding Revolving
Loans made by Declining Lenders, together with any accrued interest thereon and
any accrued fees and other amounts payable to or for the accounts of such
Declining Lenders hereunder, shall be due and payable on the applicable Existing
Revolving Maturity Date, and on such Existing Revolving Maturity Date the
Company shall also make such other prepayments of Loans as shall be required in
order that, after giving effect to the termination of the Revolving Commitments
of, and all payments to, Declining Lenders pursuant to this sentence, (i) the
total Revolving Exposures shall not exceed the total Revolving Commitments then
in effect and (ii) the amount of the total Alternative Currency Exposures shall
not exceed the Alternative Currency Sublimit then in effect. Notwithstanding the
foregoing provisions of this paragraph, the Company shall have the right,
pursuant to and in accordance with Section 2.18(b), at any time prior to any
Existing Revolving Maturity Date, to replace a Declining Lender with a Lender or
other financial institution that will agree to a request for the extension of
the Revolving Maturity Date, and any such replacement Lender shall for all
purposes constitute a Consenting Lender. Notwithstanding the foregoing, no
extension of the Revolving Maturity Date pursuant to this paragraph shall become
effective unless (A) the conditions set forth in Sections 4.02(a) (but without
giving effect to the parenthetical therein) and 4.02(b) shall be satisfied (with
all references in such paragraphs to a Borrowing being deemed to be references
to such extension) on and as of the Effectiveness Anniversary next following the
Company’s delivery of the applicable request for extension of the Revolving
Maturity Date and the Administrative Agent shall have received a certificate to
that effect dated such Effectiveness Anniversary and executed by a Financial
Officer of the Company, and (B) the Administrative Agent shall have received an
opinion of counsel for the Company (which may be internal counsel) as to the
power and authority of each Borrower to borrow and perform its obligations
hereunder after giving effect to such extension.

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made by
such Lender to such Borrower on the Revolving Maturity Date and (ii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan made by such Lender to such Borrower as provided in
Section 2.09.

 

34



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and, if
applicable, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans or pay any other amounts due hereunder in accordance with the terms of
this Agreement.

(e) Any Lender may request that the Term Loans or Revolving Loans made by it be
evidenced by a promissory note. In such event, the applicable Borrower shall
prepare, execute and deliver to such Lender such a promissory note payable to
the order of such Lender (or, if requested by such Lender, to such Lender and
its registered assigns) and in substantially the form attached hereto as Exhibit
C. Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 10.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

SECTION 2.09. Amortization of Term Borrowings. (a) The Company shall repay the
principal of the Term Borrowings on the last day of each calendar quarter,
commencing December 31, 2014 (or, if the last day of any such quarter shall not
be a Business Day, then on the next succeeding Business Day), in an amount for
each such payment equal to 1.25% of the aggregate principal amount of the Term
Loans made on the Effective Date. To the extent not previously paid, all Term
Loans shall be due and payable on the Term Maturity Date.

(b) Any prepayment of a Term Borrowing shall be applied to reduce the subsequent
scheduled installments (including the balance due on the Term Maturity Date) of
the Term Borrowings to be made pursuant to this Section as specified by the
Company in a notice delivered to the Administrative Agent (or, in the absence of
any such specification, ratably in accordance with the amounts of such
installments).

 

35



--------------------------------------------------------------------------------

(c) Prior to any repayment of any Term Borrowings under this Section, the
Company shall select the Term Borrowing or Borrowings to be repaid and shall
notify the Administrative Agent in accordance with Section 2.10(d) as if such
repayment were an optional prepayment. Each repayment of a Term Borrowing shall
be applied ratably to the Loans included in the repaid Term Borrowing.
Repayments of Term Borrowings shall be accompanied by accrued interest on the
amounts repaid.

SECTION 2.10. Prepayment of Loans. (a) Each Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to the requirements of this Section.

(b) If the total Revolving Exposures or the total Alternative Currency Exposures
shall at any time exceed the total Revolving Commitments or the Alternative
Currency Sublimit, respectively, then (i) on the last day of any Interest Period
applicable to any LIBOR Revolving Borrowing or EURIBOR Revolving Borrowing of
the applicable Class and (ii) on any other date in the event any ABR Revolving
Borrowing of the applicable Class shall be outstanding, the Borrowers shall
prepay US Dollar Revolving Loans or Alternative Currency Revolving Loans of the
applicable Type in an amount equal to the lesser of (A) the amount necessary to
eliminate such excess (after giving effect to any other prepayment of Loans on
such day) and (B) the amount of the applicable Borrowings referred to in clause
(i) or (ii), as applicable. If, on any date, the total Revolving Exposures shall
exceed 105% of the total Revolving Commitments or Alternative Currency Sublimit,
respectively, then the Borrowers shall, not later than the third Business Day
following the date notice of such excess is received from the Administrative
Agent, prepay one or more Borrowings of the applicable Class in an aggregate
principal amount sufficient to eliminate such excess.

(c) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
applicable Borrower shall select the Borrowing or Borrowings to be prepaid and
shall specify such selection in the notice of such prepayment pursuant to
paragraph (d) of this Section.

(d) The applicable Borrower shall notify the Administrative Agent by telephone
(confirmed by hand delivery or fax) of any optional prepayment hereunder (i) in
the case of a LIBOR Borrowing or a EURIBOR Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of prepayment or (ii) in
the case of prepayment of an ABR Borrowing, not later than 11:00 a.m., New York
City time, on the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of optional prepayment
is given in connection with a conditional notice of termination or reduction of
the Revolving Commitments as contemplated by Section 2.06, then such notice of
prepayment may be revoked if such notice of termination or reduction is revoked
in accordance with Section 2.06. Promptly following receipt of any such notice,
the Administrative Agent shall advise the applicable Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Class
and Type as provided in Section 2.02. Each prepayment of a Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

 

36



--------------------------------------------------------------------------------

SECTION 2.11. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate set forth under the caption “Commitment Fee Rate/Ticking Fee
Rate” in the definition of such term on the daily unused amount of the Revolving
Commitment of such Lender during the period from and including the Closing Date
to but excluding the Revolving Maturity Date. Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year, commencing September 30, 2014 (or, if any such day shall not be a
Business Day, on the first Business Day thereafter), on any date prior to the
Revolving Maturity Date on which all the Revolving Commitments shall have
terminated, and on the Revolving Maturity Date. All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(b) The Company agrees to pay to the Administrative Agent for the account of
each Term Lender a ticking fee, which shall accrue at the Applicable Rate set
forth under the caption “Commitment Fee Rate/Ticking Fee Rate” in the definition
of such term on the daily amount of the unused Term Commitment of such Lender
during the period from and including September 30, 2014, to but excluding the
earlier of the Effective Date and the date on which all the Term Commitments
shall have terminated and shall be payable in arrears on such earlier date. All
ticking fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Company agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Company and the Administrative Agent.

(d) All fees payable hereunder shall be paid in US Dollars on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Revolving Lenders and, in the case of
ticking fees, to the Term Lenders. Fees paid shall not be refundable under any
circumstances.

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate set forth under the
caption “ABR Spread” in the definition of such term.

(b) The Loans comprising each LIBOR Borrowing denominated in US Dollars shall
bear interest at the Adjusted LIBO Rate for the Interest Period in effect for
such Borrowing plus the Applicable Rate set forth under the caption “LIBO/EURIBO
Rate Spread” in the definition of such term. The Loans comprising each LIBOR
Borrowing denominated in Sterling shall bear interest at the LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate set forth
under the caption “LIBO/EURIBO Rate Spread” in the definition of such term.

 

37



--------------------------------------------------------------------------------

(c) The Loans comprising each EURIBOR Borrowing shall bear interest at the
EURIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate set forth under the caption “LIBO/EURIBO Rate Spread” in the
definition of such term.

(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder shall not be paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2.00% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount,
2.00% per annum plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon the
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (d) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
LIBOR Revolving Loan, EURIBOR Revolving Loan or LIBOR Term Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion. All interest shall be payable
in the currency in which the applicable Loan is denominated.

(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on Borrowings denominated in Sterling and (ii) interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or, except in the case of Borrowings denominated in Sterling, 366 days
in a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate or EURIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBOR Borrowing or EURIBOR Borrowing denominated in any
currency:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate, the LIBO Rate or the EURIBO Rate, as
applicable, for such Interest Period; or

(b) the Administrative Agent is advised by a majority in interest of the Lenders
of the applicable Class that the Adjusted LIBO Rate, the LIBO Rate or the EURIBO
Rate, as applicable, for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining the Loans included in
such Borrowing for such Interest Period;

 

38



--------------------------------------------------------------------------------

then the Administrative Agent shall give notice (which may be telephonic)
thereof to the applicable Borrower and the Lenders of such Class as promptly as
practicable and, until the Administrative Agent notifies the applicable Borrower
and the Lenders of such Class that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Borrowing of such Class to, or continuation of any Borrowing of such
Class as, a LIBOR Borrowing or a EURIBOR Borrowing in such currency shall be
ineffective, and, unless repaid, such Borrowing shall be converted to, or
continued as, on the last day of the Interest Period applicable thereto (A) if
such Borrowing is denominated in US Dollars, an ABR Borrowing, or (B) if such
Borrowing is denominated in any Alternative Currency, a Borrowing bearing
interest at such rate as the Administrative Agent shall determine adequately and
fairly reflects the cost to the affected Lenders of making or maintaining their
Loans included in such Borrowing for such Interest Period plus the Applicable
Rate and (ii) if any Borrowing Request requests a LIBOR Revolving Borrowing or a
EURIBOR Borrowing in such currency, such Borrowing shall be made (A) if such
Borrowing is denominated in US Dollars, as an ABR Borrowing, or (B) if such
Borrowing is denominated in any Alternative Currency, as a Borrowing bearing
interest at such rate as the Administrative Agent shall determine adequately and
fairly reflects the cost to the affected Lenders of making or maintaining their
Loans included in such Borrowing for such Interest Period plus the Applicable
Rate.

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);

(ii) impose on any Lender or any applicable interbank market any other condition
(other than with respect to Taxes) affecting this Agreement or Eurocurrency Rate
Loans made by any Lender; or

(iii) subject any Lender to any Taxes (other than Indemnified Taxes and Excluded
Taxes) on its loans, loan principal, letters of credit, commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise), then the applicable Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

39



--------------------------------------------------------------------------------

(b) If any Lender reasonably determines that any Change in Law regarding capital
or liquidity requirements has had or would have the effect of reducing the rate
of return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the applicable
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) Each Lender shall determine the amount or amounts necessary to compensate
such Lender or such Lender’s holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section using the methods customarily used by it
for such purpose (and if such Lender uses more than one such method, the method
used hereunder shall be that which most accurately determines such amount or
amounts). A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or such Lender’s holding company, as the
case may be, as specified in paragraph (a) or (b) of this Section, and an
explanation in reasonable detail of the method by which such amount shall have
been determined, shall be delivered to the applicable Borrower and shall be
conclusive absent manifest error. Such Borrower shall pay such Lender the amount
shown as due on any such certificate within 15 Business Days after receipt
thereof. Notwithstanding the foregoing, no Lender shall be entitled to seek
compensation for additional amounts or costs pursuant to this Section unless it
is the general policy of such Lender at such time to seek compensation under
similar circumstances from other similarly situated borrowers with credit
agreements containing yield protection provisions that provide for such
compensation.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the applicable Borrower shall not be required
to compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the applicable Borrower of the Change in Law giving rise to such
increased costs or reductions and delivers a certificate with respect thereto as
provided in paragraph (c) above; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or an optional prepayment of Loans), (b) the conversion of any Eurocurrency Rate
Loan to a Loan of a different Type or Interest Period other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Rate Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice is revoked
under Section 2.06(c)) or (d) the assignment or deemed assignment of any
Eurocurrency Rate Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the applicable

 

40



--------------------------------------------------------------------------------

Borrower pursuant to Section 2.18, the applicable Borrower shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurocurrency Rate Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate, LIBO Rate
or EURIBO Rate that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in the applicable currency of a
comparable amount and period from other banks in the London interbank market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, and setting forth in reasonable
detail the calculations used by such Lender to determine such amount or amounts,
shall be delivered to the applicable Borrower and shall be conclusive absent
manifest error. The applicable Borrower shall pay such Lender the amount shown
as due on any such certificate within 30 days after receipt thereof.

SECTION 2.16. Taxes. (a) Any and all payments by or on account of any Borrower
in respect of any Obligation hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Taxes, except as required
by applicable law. If any Borrower shall be required to deduct any Indemnified
Taxes from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent or the applicable Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrowers shall indemnify the Administrative Agent and each Lender,
within 15 Business Days after written demand therefor, for the full amount of
any Indemnified Taxes paid by the Administrative Agent or such Lender, as the
case may be, on or with respect to any payment by or on account of any
obligation of any Borrower hereunder or under any other Loan Document (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability setting forth in
reasonable detail the circumstances giving rise thereto and the calculations
used by such Lender to determine the amount thereof delivered to the Company by
a Lender, or by the Administrative Agent, on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

41



--------------------------------------------------------------------------------

(d) As soon as practicable after any payment of Indemnified Taxes by any
Borrower to a Governmental Authority, such Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(e) Each Lender shall severally indemnify the Administrative Agent for (i) any
Taxes (but, in the case of any Indemnified Taxes, only to the extent that the
relevant Borrower has not already indemnified the Agent for such Indemnified
Taxes and without limiting the obligation of the relevant Borrower to do so)
attributable to such Lender and (ii) any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 10.04(g) relating to the
maintenance of a Participant Register, in each case that are paid or payable by
such Agent in connection with any Loan Document and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The indemnity under this paragraph (e) shall be paid
within 15 Business Days after the Administrative Agent delivers to the
applicable Lender a certificate stating the amount of Taxes so paid or payable
by the Administrative Agent. Such certificate shall be conclusive of the amount
so paid or payable absent manifest error.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;

 

42



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit D-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

43



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Each party’s obligations under this Section 2.16 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest or fees, or of
amounts payable under Section 2.14, 2.15 or 2.16, or otherwise) at or prior to
the time expressly required hereunder or under such other Loan Document for such
payment (or, if no such time is expressly required, at of prior to 12:00 noon,
Local Time), on the date when due, in immediately available funds, without any
defense, set–off, recoupment, deduction or counterclaim. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent to the applicable account specified by it for the account
of the Lenders or, in any such case, to such other account as the Administrative
Agent shall from time to time specify in a notice delivered to the Company,
provided that payments pursuant to Sections 2.14, 2.15, 2.16 and 10.03 shall be
made directly to the Persons entitled thereto and payments pursuant to other
Loan Documents shall be made to the Persons specified therein (it being agreed
that the Borrowers will be deemed to have satisfied their obligations with
respect to payments referred to in this proviso if they shall make such payments
to the persons entitled thereto in accordance with instructions provided by the
Administrative Agent; the Administrative Agent agrees to provide such
instructions upon request, and no Borrower will be

 

44



--------------------------------------------------------------------------------

deemed to have failed to make such a payment if it shall transfer such payment
to an improper account or address as a result of the failure of the
Administrative Agent to provide proper instructions). The Administrative Agent
shall distribute any such payments received by it for the account of any Lender
or other Person promptly, in accordance with customary banking practices,
following receipt thereof at the appropriate lending office or other address
specified by such Lender or other Person. If any payment hereunder shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder, including of principal or interest in respect of any
Loan, shall, except as otherwise expressly provided herein, be made in the
currency of such Loan; all other payments hereunder and under each other Loan
Document shall be made in US Dollars. Any payment required to be made by the
Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(b) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
applicable Loans of other Lenders to the extent necessary so that the amount of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amounts of principal of and accrued interest on their respective
applicable Loans; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by any Borrower pursuant to
and in accordance with the express terms of this Agreement (for the avoidance of
doubt, as in effect from time to time) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Company or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set–off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation. Any purchaser of a participation under this paragraph
shall have the benefit of Sections 2.14, 2.15 and 2.16 with respect to the
participation purchased, but shall not be deemed by virtue of such purchase to
have extended any Commitment that it had not extended prior to such purchase.

(c) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that such Borrower will not make such
payment, the Administrative Agent

 

45



--------------------------------------------------------------------------------

may assume that such Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if such Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at (i) the greater of the Federal Funds Effective Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation (in the case of an amount denominated
in US Dollars) and (ii) the rate reasonably determined by the Administrative
Agent to be the cost to it of funding such amount (in the case of an amount
denominated in any Alternative Currency).

(d) If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged or (ii) hold any such amounts in a segregated account as
cash collateral for, and application to, any future funding obligations of such
Lender pursuant to this Agreement (including pursuant to Sections 2.04(b),
2.17(c) and 10.03(c)), in each case in such order as shall be determined by the
Administrative Agent in its discretion.

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall consult
with the Company regarding any actions that could be taken to reduce amounts
payable under such Sections and the costs of taking such actions and shall, at
the request of the Company following such consultations, use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable, direct, out-of-pocket costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.14, or (ii) any
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or (iii) any Lender becomes a Defaulting Lender, (iv) any Lender delivers a
Notice of Objection pursuant to Section 2.19 or (v) any Lender is a Declining
Lender or (vi) any Lender is a Non-Consenting Lender, then the Company may, at
its sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations under the Loan

 

46



--------------------------------------------------------------------------------

Documents (or, in the case of any such assignment and delegation pursuant to
clause (v) or (vi) above, all its interests, rights and obligations under this
Agreement as a Lender of a particular applicable Class) to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Company shall have received the
prior written consent of the Administrative Agent, which consent shall not be
unreasonably withheld and (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (if
applicable, in each case only to the extent such amounts relate to its interest
as a Lender of a particular Class), from the assignee (to the extent of such
outstanding principal, funded participations and accrued interest and fees) or
the Company (in the case of all other amounts), (iii) in the case of any such
assignment and delegation resulting from the delivery of a Notice of Objection
under Section 2.19, it shall not be unlawful under Federal or applicable state
or foreign law for the assignee to make Loans or otherwise extend credit to or
do business with the Subsidiary in respect of which such Notice of Objection was
delivered, (iv) in the case of any such assignment and delegation resulting from
a claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result (or is reasonably expected
to result) in a reduction in such compensation or payments, (v) in the case of
any such assignment and delegation resulting from the status of such Lender as a
Declining Lender, the assignee shall have agreed to the applicable request for
the extension of the Revolving Maturity Date and (vi) in the case of any such
assignment and delegation resulting from the status of such Lender as a
Non-Consenting Lender, such assignment, together with any assignments by other
Non-Consenting Lenders, will enable the applicable Borrower to obtain sufficient
consents to cause the applicable amendment, modification or waiver to become
effective. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the applicable Borrower to require such
assignment and delegation cease to apply. Each party hereto agrees that an
assignment and delegation required pursuant to this paragraph may be effected
pursuant to an Assignment and Assumption executed by the applicable Borrower,
the Administrative Agent and the assignee and that the Lender required to make
such assignment and delegation need not be a party thereto.

SECTION 2.19. Borrowing Subsidiaries. The Company may at any time and from time
to time designate any Subsidiary as a Borrowing Subsidiary by delivery to the
Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company; provided, that no Subsidiary may be designated as a
Borrowing Subsidiary or borrow hereunder if it shall be unlawful for such
Subsidiary so to borrow or for any Lender to lend to such subsidiary. As soon as
practicable upon receipt thereof, the Administrative Agent will post a copy of
such Borrowing Subsidiary Agreement to the Revolving Lenders. Each Borrowing
Subsidiary Agreement shall become effective on the date five Business Days after
it has been posted by the Administrative Agent to the Revolving Lenders (subject
to the receipt by any Revolving Lender of any information reasonably requested
by it not later than the third Business Day after the posting date of such
Borrowing Subsidiary Agreement under the Patriot Act or other
“know-your-customer” laws), unless prior thereto the Administrative Agent shall
have received written notice from any Revolving Lender (a) that it is unlawful
under Federal or applicable state or foreign law for such Revolving Lender to
make Loans or otherwise extend credit to or do

 

47



--------------------------------------------------------------------------------

business with such Subsidiary as provided herein or (b) that such Revolving
Lender is restricted by operational or administrative procedures or other
applicable internal policies from extending credit under this Agreement to
Persons in the jurisdiction in which such Subsidiary is located (a “Notice of
Objection”), in which case such Borrowing Subsidiary Agreement shall not become
effective until such time as such Lender withdraws such Notice of Objection or
ceases to be a Lender hereunder pursuant to Section 2.18(b). Upon the
effectiveness of a Borrowing Subsidiary Agreement as provided in the preceding
sentence, the applicable Subsidiary shall for all purposes of this Agreement be
a Borrowing Subsidiary and a party to this Agreement until the Company shall
have executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to such Subsidiary, whereupon such Subsidiary shall
cease to be a Borrowing Subsidiary and a party to this Agreement.
Notwithstanding the preceding sentence, no Borrowing Subsidiary Termination will
become effective as to any Borrowing Subsidiary at a time when any principal of
or interest on any Loan to such Borrowing Subsidiary shall be outstanding
hereunder, provided that such Borrowing Subsidiary Termination shall be
effective to terminate the right of such Borrowing Subsidiary to make further
Borrowings under this Agreement.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the unused amount of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.11; and

(b) the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 10.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 10.02, require the
consent of such Defaulting Lender in accordance with the terms hereof.

In the event that the Administrative Agent and the Company shall agree that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then on such date such Lender shall fund its Loans to
each Borrower or purchase at par Revolving Exposures of the other Lenders, in
each case as the Administrative Agent shall determine may be necessary in order
for such Lender to hold such Revolving Exposures ratably in accordance with its
applicable Commitments. Such Lender shall cease to be a Defaulting Lender upon
remedying all matters to the satisfaction of the Administrative Agent and the
Company that caused such Lender to be a Defaulting Lender, including the funding
of any Revolving Exposure necessary in order for such Lender to hold such
Exposures ratably in accordance with its applicable Commitments.

 

48



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each of the Company and each Borrowing Subsidiary represents and warrants to the
Lenders that:

SECTION 3.01. Organization; Powers. The Company and each of the Material
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

SECTION 3.02. Authorization; Enforceability. The Transactions are within the
Company’s and each other Borrower’s powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been duly executed and delivered by the Company and each other Borrower and
constitutes a legal, valid and binding obligation of each of them, enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except as may be required under applicable
securities laws and regulations, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Company or any other Borrower or any order of any Governmental Authority,
(c) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Company or any Subsidiary or their assets, or
give rise to a right thereunder to require any payment to be made by the Company
or any Subsidiary, and (d) will not result in the creation or imposition of any
Lien on any asset of the Company or any Subsidiary.

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Company
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of income, stockholders’ equity and cash flows as of and
for its fiscal year ended June 30, 2014, audited by and accompanied by the
opinion of Deloitte & Touche LLP, independent registered public accounting firm.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Company and
the consolidated Subsidiaries as of such date and for such period in accordance
with GAAP.

(b) Since June 30, 2014, there has been no material adverse change in the
business, assets, operations or condition, financial or otherwise, of the
Company and the Subsidiaries, taken as a whole.

 

49



--------------------------------------------------------------------------------

SECTION 3.05. Properties. (a) The Company and each Subsidiary has good title to,
or valid leasehold interests in, all its real and personal property material to
its business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

(b) Each of the Company and the Subsidiaries owns or is licensed to use (or has
entered into license agreements with ADP that will become effective upon
consummation of the Spin-Off that will license it to use) all trademarks,
tradenames, copyrights, patents and other intellectual property material to its
business, and the use thereof by the Company and the Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits or proceedings by or before any arbitrator or Governmental Authority
pending against or, to the knowledge of the Company, threatened against or
affecting the Company and the Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect, (ii) that involve this Agreement or (iii) that involve
the Transactions.

(b) Except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of the Company and the Subsidiaries (i) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law, (ii) has become subject
to any Environmental Liability, (iii) has received notice of any claim with
respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.

SECTION 3.07. Compliance with Laws and Agreements. The Company and each
Subsidiary is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to be in compliance, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.08. Federal Reserve Regulations. (a) Neither the Company nor any
Subsidiary is engaged principally, or as a substantial part of its activities,
in the business of extending credit for the purpose of purchasing or carrying
Margin Stock (within the meaning of Regulation U of the Board).

(b) No part of the proceeds of any Loan has been or will be used, whether
directly or indirectly, and whether immediately, incidentally or ultimately, in
any manner or for any purpose that has resulted or will result in a violation of
Regulation T, U or X of the Board.

 

50



--------------------------------------------------------------------------------

SECTION 3.09. Investment Company Status. Neither the Company nor any of the
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.10. Taxes. The Company and the Subsidiaries have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
have paid or caused to be paid all Taxes required to have been paid by them,
except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
US$75,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all Plans in the aggregate
(based on the assumptions used for purposes of Accounting Standards Codification
Topic 715) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than US$75,000,000 the fair market value
of the assets of all such Plans.

SECTION 3.12. Disclosure. Neither the Confidential Information Memorandum nor
any of the other reports, financial statements, certificates or other
information (excluding any projections or forward-looking information and
information of a general economic or industry nature) furnished by or on behalf
of the Company to the Arrangers, the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or delivered hereunder, taken
as a whole and including any supplements thereto, contained or will contain, at
the time furnished, any material misstatement of fact or omitted or will omit,
at the time furnished, to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. All projections and other forward-looking information
contained in the Confidential Information Memorandum or in the other reports,
financial statements, certificates or other information furnished by or on
behalf of the Company to the Arrangers, the Administrative Agent or any Lender
in connection with the negotiation of this Agreement or delivered hereunder have
been or will be prepared by the Company in good faith based upon assumptions
that were reasonable at the time made and at the time such projections and other
information were or will be furnished (it being understood that such projections
are not to be viewed as fact and that actual results may vary therefrom and that
such variations may be material and the Company does not make any representation
that such projections will be realized).

SECTION 3.13. Solvency. Immediately after the consummation of the Transactions
on the Effective Date, (assuming, for purposes of the foregoing, that the
Dividend will be paid and the Spin-Off will be completed on the Effective Date)
(a) the fair value of the

 

51



--------------------------------------------------------------------------------

assets of the Company and the Subsidiaries on a consolidated basis, at a fair
valuation, will exceed their debts and liabilities, subordinated, contingent or
otherwise, (b) the present fair saleable value of the property of the Company
and the Subsidiaries on a consolidated basis will be greater than the amount
that will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) the Company and the Subsidiaries on
a consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured and (d) the Company and the Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
business in which they are engaged as such business is now conducted and is
proposed to be conducted following the Effective Date.

SECTION 3.14. Anti-Corruption Laws and Sanction Laws. The Company has
implemented and will maintain and enforce policies and procedures that are in
the Company’s judgment appropriate to ensure compliance by the Company, its
Subsidiaries, and their directors, officers, employees and agents with
applicable Anti-Corruption Laws and applicable Sanction Laws, and the Company,
its Subsidiaries and their respective officers and employees and, to the
knowledge of the Company, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanction Laws in all material respects. None
of (a) the Company, any Subsidiary or, to the knowledge of the Company, any of
their respective directors, officers or employees, or (b) to the knowledge of
the Company, any agent of the Company or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Loan, use of the proceeds of any Loan or
other transaction contemplated by this Agreement will result in a violation by
any party hereto of Anti-Corruption Laws or applicable Sanction Laws.

ARTICLE IV

Conditions

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions shall be satisfied (or waived in accordance with
Section 10.02):

(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include fax or other electronic image scan transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

(b) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of each Borrower, the
authorization of the Transactions and any other legal matters relating to each
Borrower, this Agreement or the Transactions, all in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

52



--------------------------------------------------------------------------------

(c) The Lenders shall have received, at least three Business Days prior to the
Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act, that has been
requested by the Administrative Agent or the Lenders at least ten days prior to
the Closing Date.

(d) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel for the Company,
and such local counsel for any Borrowing Subsidiary as shall be reasonably
requested by the Administrative Agent, in each case in form and substance
reasonably satisfactory to the Administrative Agent. Each Borrower hereby
requests such counsel to deliver such opinions.

(e) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02 and paragraphs (h), (i) and (k) of this
Section.

(f) The Administrative Agent shall have received the audited consolidated
balance sheets and related statements of income, changes in stockholders’ equity
and cash flows of the Company and its Subsidiaries for the fiscal years ended
June 30, 2013 and 2014.

(g) The Administrative Agent shall have received (i) a certificate from a
Financial Officer of the Company, confirming the solvency of the Company and its
Subsidiaries on a consolidated basis after giving pro forma effect to the
Transactions and (ii) a copy of the legal opinion delivered to the Board of
Directors of the Company as to the tax-free nature of the Spin-Off.

(h) After giving effect to the Transactions, neither the Company nor any of its
Subsidiaries shall have outstanding any Indebtedness for borrowed money or, in
the case of the Subsidiaries only, shares of preferred stock, other than
(i) Indebtedness incurred under the Loan Documents, (ii) the Senior Notes and/or
Indebtedness incurred under the Bridge Credit Agreement, (iii) intercompany
Indebtedness between the Company and its Subsidiaries or between any such
Subsidiary and any other Subsidiary and (iv) Indebtedness listed on
Schedule 6.02, and the aggregate principal amount of all such outstanding
Indebtedness shall not exceed US$1,000,000,000.

(i) All transactions to occur in connection with the Spin-Off (including the
transfer by ADP to the Company of all assets and rights to be held by it
following the Spin-Off), other than (i) the funding of the initial Loans
hereunder, (ii) the payment of the

 

53



--------------------------------------------------------------------------------

Dividend, and (iii) the distribution of shares of the Company to the
shareholders of ADP, shall have been completed, or shall be completed on the
Effective Date, on terms consistent in all material respects with the
information contained in the Form 10 and the pro forma financial statements and
Projections of the Company heretofore delivered by ADP and the Company to the
Lenders. All conditions to the payment of the Dividend and the completion of the
Spin-Off set forth in the Form 10 shall have been satisfied, and, the Company
and ADP shall be satisfied that the payment of the Dividend and the Spin-Off
will occur before the end of the third Business Day immediately following the
Effective Date on terms consistent with the information contained in the Form 10
and such pro forma financial statements and Projections of the Company.

(j) The Administrative Agent and the Lenders shall have received true and
complete copies of the Separation and Distribution Agreement and all other
material agreements required to be delivered thereunder or in connection
therewith. The terms of the Separation and Distribution Agreement and each
related agreement shall be consistent in all material respects with the
information set forth in the Form 10, and no term or condition of the Separation
and Distribution Agreement or any related agreement shall have been waived,
amended or otherwise modified in a manner material and adverse to the rights or
interests of the Company or the Lenders, except as previously approved by the
Arrangers (such approval not to be unreasonably withheld, delayed or
conditioned).

(k) The Company shall have issued the Senior Notes or, in lieu thereof, shall
have obtained Bridge Loans, and shall have received proceeds therefrom in an
amount sufficient, together with the proceeds of the Term Loans and other cash
of the Company that in the judgment of the Company is not required for working
capital purposes, to fund the Dividend and pay the Transaction Costs.

(l) The Company shall have converted from a Delaware limited liability company
to a Delaware corporation pursuant to Section 18-216 of the Delaware Limited
Liability Company Act.

(m) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Effective Date pursuant to this Agreement or the
commitment letter or fee letters entered into by the Company in connection
herewith and not theretofore paid, including accrued ticking fees payable
pursuant to Section 2.11(b) and, to the extent invoiced at least two Business
Days prior to the Effective Date, reimbursement or payment of all reasonable and
documented out-of-pocket expenses (including reasonable fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Borrower in
connection with this Agreement and the Transactions.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective and the Commitments shall terminate in the event that the
Effective Date and the borrowing of the Term Loans shall not have occurred by
December 31, 2014.

 

54



--------------------------------------------------------------------------------

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including each Borrowing made on the Effective
Date) is subject to the satisfaction of the following conditions:

(a) The representations and warranties of each Borrower set forth in this
Agreement (other than, with respect to any Borrowing occurring after the
Effective Date, the representations set forth in Sections 3.04(b) and 3.06(a))
shall be true and correct (i) in the case of representations and warranties
qualified as to materiality, in all respects, and (ii) otherwise, in all
material respects, in each case on and as of the date of such Borrowing, except
to the extent such representations and warranties expressly relate to an earlier
date, in which case such representations and warranties shall be true and
correct (i) in the case of representations and warranties qualified as to
materiality, in all respects, and (ii) otherwise, in all material respects, as
of such earlier date.

(b) At the time of and immediately after giving effect to such Borrowing, no
Default or Event of Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Company and each Borrowing Subsidiary on the date thereof as to the matters
specified in paragraphs (a) and (b) of this Section.

SECTION 4.03. Credit Extensions to Borrowing Subsidiaries. The obligations of
the Lenders to make the initial Loans to each Borrowing Subsidiary shall be
subject to the satisfaction of the following additional conditions:

(a) The Administrative Agent (or its counsel) shall have received a Borrowing
Subsidiary Agreement of such Borrowing Subsidiary duly executed by all parties
thereto.

(b) The Administrative Agent shall have received such documents, legal opinions
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the formation, existence and good standing of such Borrowing
Subsidiary, the authorization of the Transactions insofar as they relate to such
Borrowing Subsidiary and any other legal matters relating to such Borrowing
Subsidiary, its Borrowing Subsidiary Agreement or such Transactions, all in form
and substance satisfactory to the Administrative Agent and its counsel.

(c) Each Lender shall have received all documentation and other information with
respect to such Borrowing Subsidiary requested by such Lender under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act.

 

55



--------------------------------------------------------------------------------

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder shall
have been paid in full, the Company and each other Borrower covenants and agrees
with the Lenders that:

SECTION 5.01. Financial Statements and Other Information. The Company will
furnish to the Administrative Agent:

(a) within 90 days after the end of each fiscal year of the Company, its audited
consolidated balance sheet and related consolidated statements of income and
cash flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Deloitte & Touche LLP or other independent registered public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly,
in all material respects, the financial condition and results of operations and
cash flows of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Company, its consolidated balance sheet and related
consolidated statements of income and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting
fairly, in all material respects, the financial condition and results of
operations and cash flows of the Company and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer of the Company (i) certifying as
to whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth in reasonably detailed calculations demonstrating
compliance with Sections 6.06 and 6.07;

(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company or
any of the Subsidiaries with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Company or any Subsidiary to its shareholders
generally, as the case may be (other than (i) registration statements on
Form S-8, (ii) filings under Sections 16(a) or 13(d) of the Exchange Act and
(iii) routine filings related to employee benefit plans);

 

56



--------------------------------------------------------------------------------

(e) promptly, but not later than five Business Days after the publication of any
change by Moody’s, S&P or Fitch in its Rating, notice of such change;

(f) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Company or any
of the Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Information required to be delivered pursuant to clauses (a), (b) and (d) of
this Section shall be deemed to have been delivered on the date on which the
Company posts such information on the Company’s website on the Internet at
cdkglobal.com or when such information is posted on the SEC’s website at
www.sec.gov. Notices required to be delivered pursuant to clause (e) of this
Section shall be deemed to have been delivered on the date on which the Company
posts such information on the Internet at the website cdkglobal.com or when the
publication is first made available by means of Moody’s, S&P’s or Fitch (as the
case may be) Internet subscription service. The Administrative Agent shall
promptly make available to each Lender a copy of the certificate to be delivered
pursuant to clause (c) of this Section by posting such certificate on IntraLinks
or by other similar means.

SECTION 5.02. Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice (in any case within
five Business Days) of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company or any
Subsidiary as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; and

(d) any other development that has resulted in, or could reasonably be expected
to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

57



--------------------------------------------------------------------------------

SECTION 5.03. Existence; Conduct of Business. The Company will, and will cause
each Material Subsidiary to, do or cause to be done all things necessary to
preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.04.

SECTION 5.04. Taxes. The Company will, and will cause each Subsidiary to, pay
its Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Company or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect. The Company will, and will cause each
Subsidiary to, comply with the provisions of the Separation and Distribution
Agreement and the Tax Matters Agreement insofar as non-compliance could result
in the Spin-Off being a taxable event.

SECTION 5.05. Business and Properties. The Company will, and will cause each
Material Subsidiary to, at all times, keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted.

SECTION 5.06. Books and Records; Inspection Rights. The Company will keep and
cause each of its Subsidiaries to keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Company will and will cause each
of its Subsidiaries to permit any representatives designated by the
Administrative Agent, or by any Lender through the Administrative Agent, at
reasonable times and upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and, so long as a
representative of the Company is present, independent accountants.

SECTION 5.07. Compliance with Laws. The Company will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including ERISA and
Environmental Laws), except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The Company will maintain in effect and enforce policies and procedures
designed to ensure compliance by the Company, the Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanction Laws.

SECTION 5.08. Use of Proceeds. (a) The Company will use the proceeds of the Term
Loans made hereunder on the Effective Date, together with proceeds of the Senior
Notes and/or Bridge Loans, and other available cash, to pay the Dividend and the
Transaction Costs and for general corporate purposes. The Borrowers will use the
proceeds of the Revolving Loans made hereunder for general corporate purposes of
the Company and the Subsidiaries. The Company will ensure that at the time each
Loan is made and after giving effect to the use of the

 

58



--------------------------------------------------------------------------------

proceeds thereof, no more than 25% of the value of the assets of either the
Company or the Company and the Subsidiaries taken as a whole subject to the
restrictions of Section 6.01 or 6.04 shall be represented by Margin Stock
(within the meaning of Regulation U of the Board).

(b) Notwithstanding the foregoing, no Borrower will request any Loans and no
part of the proceeds of any Loan will be used, whether directly or indirectly,
by the Company, any Subsidiary or its or their respective directors, officers,
employees and agents (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (b) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person or in any Sanctioned Country or (c) in any manner
that would result in the violation of any Sanction Laws applicable to any party
hereto.

SECTION 5.09. Consummation of the Remaining Transactions. The Company will cause
the payment of the Dividend and the consummation of the Spin-Off, when they
occur, to be on terms and with results relating to the Company and the
Subsidiaries consistent in all material respects with the information contained
in the Form 10 and the financial statements and Projections of the Company
heretofore delivered by the Company and ADP to the Lenders.

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees and other amounts payable hereunder have been
paid in full, the Company and each other Borrower covenants and agrees with the
Lenders that:

SECTION 6.01. Liens. The Company will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect thereof, except:

(a) Permitted Encumbrances;

(b) any Lien on any property or asset of the Company or any Subsidiary existing
on the date hereof and set forth in Schedule 6.01; provided that (i) such Lien
shall not apply to any other property or asset of the Company or any Subsidiary
and (ii) such Lien shall secure only those obligations that it secures on the
date hereof and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof plus the aggregate amount of
fees, underwriting discounts, premiums and other costs and expenses incurred in
connection with such extensions, renewals or replacements;

 

59



--------------------------------------------------------------------------------

(c) any Lien existing on any property or asset prior to the acquisition thereof
by the Company or any Subsidiary or existing on any property or asset of any
Person that becomes a Subsidiary after the date hereof prior to the time such
Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Company or any Subsidiary and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Subsidiary, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof plus the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such extensions, renewals or replacements;

(d) Liens on fixed or capital assets acquired, constructed or improved by the
Company or any Subsidiary; provided that (i) such Liens and the Indebtedness
secured thereby are incurred prior to or within 90 days after such acquisition
or the completion of such construction or improvement, (ii) the Indebtedness
secured thereby does not exceed the cost of acquiring, constructing or improving
such fixed or capital assets and (iii) such security interests shall not apply
to any other property or assets of the Company or any Subsidiary;

(e) Liens on securities deemed to exist under repurchase agreements and reverse
repurchase agreements entered into by the Company and the Subsidiaries; and

(f) other Liens not expressly permitted by clauses (a) through (e) above;
provided that the sum of (i) the aggregate principal amount of the outstanding
obligations secured by Liens permitted under this clause (f), (ii) the aggregate
outstanding principal amount of Indebtedness of Subsidiaries permitted by
Section 6.02(l) and (iii) the aggregate outstanding amount of Attributable Debt
in respect of Sale and Leaseback Transactions permitted by Section 6.03(b) shall
not at any time exceed the greater of $125,000,000 and 15% of Consolidated Net
Tangible Assets.

SECTION 6.02. Subsidiary Indebtedness. The Company will not permit any
Subsidiary to incur any Indebtedness or to issue any preferred stock or other
preferred Equity Interests except:

(a) Indebtedness, preferred stock or other preferred Equity Interests existing
on the date hereof and set forth on Schedule 6.02, and any extensions, renewals
or replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof plus the aggregate amount of fees, underwriting
discounts, premiums and other costs and expenses incurred in connection with
such extension, renewal or replacement;

 

60



--------------------------------------------------------------------------------

(b) Indebtedness of any Subsidiary to the Company or any other Subsidiary;
provided that no such Indebtedness shall have been assigned to, or subjected to
any Lien in favor of, a Person other than the Company or a Subsidiary;

(c) Indebtedness, preferred stock or preferred Equity Interests of any Person
existing at the time it becomes a Subsidiary and any Refinancing Indebtedness in
respect of any such Indebtedness; provided that such Indebtedness, preferred
stock or preferred Equity Interests shall not have been incurred or issued, as
applicable, in contemplation of or in connection with such Person becoming a
Subsidiary;

(d) Indebtedness of any Subsidiary (i) incurred to finance the acquisition,
construction or improvement of any fixed or capital assets, including Capital
Lease Obligations, provided that such Indebtedness is incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement and the principal amount of such Indebtedness does not exceed the
cost of acquiring, constructing or improving such fixed or capital assets or
(ii) assumed in connection with the acquisition of any fixed or capital assets,
and Refinancing Indebtedness in respect of any of the foregoing;

(e) Indebtedness of any Person that becomes a Subsidiary (or of any Person not
previously a Subsidiary that is merged or consolidated with or into a Subsidiary
in a transaction permitted hereunder) after the date hereof, or Indebtedness of
any Person that is assumed by any Subsidiary in connection with an acquisition
of assets by such Subsidiary, provided that (i) such Indebtedness exists at the
time such Person becomes a Subsidiary (or is so merged or consolidated) or such
assets are acquired and is not created in contemplation of or in connection with
such Person becoming a Subsidiary (or such merger or consolidation) or such
assets being acquired and (ii) no Subsidiary (other than such Person or any
special purpose merger Subsidiary with which such Person is merged or
consolidated) shall Guarantee or otherwise become liable for the payment of such
Indebtedness, and Refinancing Indebtedness in respect of any of the foregoing;

(f) Guarantees by any Subsidiary of Indebtedness of the Company or any other
Subsidiary; provided that (i) the Indebtedness of any other Subsidiary so
guaranteed is permitted under this Section and (ii) any Subsidiary that shall
guarantee Indebtedness of the Company shall also have guaranteed the Obligations
under an agreement satisfactory in form and substance to the Administrative
Agent;

(g) Indebtedness incurred in connection with Hedging Agreements entered into for
non-speculative purposes;

(h) Indebtedness owed in respect of any overdrafts and related liabilities
arising from treasury, depository and cash management services or in connection
with any automated clearing-house transfers of funds, in each case incurred in
the ordinary course of business;

 

61



--------------------------------------------------------------------------------

(i) Indebtedness in respect of workers’ compensation claims and bid, performance
or surety bonds, and Indebtedness in respect of letters of credit, bank
guarantees and similar instruments issued for the account of any Subsidiary in
the ordinary course of business supporting such obligations;

(j) Indebtedness arising in connection with the endorsement of instruments for
collection or deposit in the ordinary course;

(k) other Indebtedness not expressly permitted by clauses (a) through (j) above;
provided that the sum of (i) the aggregate principal amount of outstanding
obligations secured by Liens permitted under Section 6.01(f), (ii) the aggregate
outstanding principal amount of Indebtedness permitted under this clause (k) and
(iii) the aggregate outstanding amount of Attributable Debt in respect of Sale
and Leaseback Transactions permitted by Section 6.03(b) shall not at any time
exceed the greater of $125,000,000 and 15% of Consolidated Net Tangible Assets;
and

(l) Indebtedness of Borrowing Subsidiaries under this Agreement.

SECTION 6.03. Sale and Leaseback Transactions. The Company will not, and will
not permit any of the Subsidiaries to, enter into or be a party to any Sale and
Leaseback Transaction except:

(a) Sale and Leaseback Transactions to which the Company or any Subsidiary is a
party as of the date hereof that are set forth on Schedule 6.03; and

(b) other Sale and Leaseback Transactions not expressly permitted by clause
(a) above; provided that the sum of (i) the aggregate principal amount of
outstanding obligations secured by Liens permitted under Section 6.01(f),
(ii) the aggregate outstanding principal amount of Indebtedness of Subsidiaries
permitted by Section 6.02(k) and (iii) the aggregate outstanding amount of
Attributable Debt in respect of Sale and Leaseback Transactions permitted by
this paragraph (b) shall not at any time exceed the greater of $125,000,000 and
15% of Consolidated Net Tangible Assets.

SECTION 6.04. Fundamental Changes. (a) The Company will not, and will not permit
any Borrowing Subsidiary to, (i) merge into or consolidate with any other
Person, (ii) permit any other Person to merge into or consolidate with it, or
(iii) liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing
(A) the Company or any Borrowing Subsidiary may merge or consolidate with any
Subsidiary or other Person (or permit any such Person to merge or consolidate
with it) if the Company or such Borrowing Subsidiary, as the case may be, is the
surviving Person and, in the case of a Borrowing Subsidiary, remains a
Subsidiary, and (B) any Borrowing Subsidiary may liquidate or dissolve into the
Company or another Borrowing Subsidiary.

(b) The Company will not, and will not permit its Subsidiaries to, sell,
transfer, lease or otherwise dispose of, directly or through any merger or
consolidation and whether in one transaction or in a series of transactions,
assets (including Equity Interests in Subsidiaries) representing all or
substantially all the assets of the Company and the Subsidiaries (whether now
owned or hereafter acquired), taken as a whole.

 

62



--------------------------------------------------------------------------------

(c) The Company will not, and will not permit any Subsidiary to, engage to any
material extent in any business other than businesses of the type conducted by
the Company and the Subsidiaries on the date of this Agreement and businesses
reasonably related, ancillary or complementary thereto or constituting a
reasonable extension thereof.

SECTION 6.05. Restrictive Agreements. The Company will not, and will not permit
any Subsidiary to, enter into any agreement that restricts the ability of any
Subsidiary to pay dividends or other distributions to the Company or other
Subsidiaries or to make or repay loans or advances to the Company or other
Subsidiaries; provided that the foregoing shall not apply to (a) restrictions
imposed by law or by this Agreement, (b) restrictions imposed by the Senior
Notes and the Bridge Credit Agreement, (c) restrictions existing on the date
hereof identified on Schedule 6.05 (or to any extension, amendment,
modification, renewal or replacement thereof not expanding the scope of any such
restriction or condition), (d) in the case of any Subsidiary that is not a
wholly-owned Subsidiary, restrictions imposed by its organizational documents or
any related joint venture or similar agreement, provided that such restrictions
and conditions apply only to such Subsidiary, (e) restrictions imposed by
agreements relating to Indebtedness of any Subsidiary in existence at the time
such Subsidiary became a Subsidiary and permitted by Section 6.02(e) (but shall
apply to any amendment or modification expanding the scope of any such
restriction), provided that such restrictions and conditions apply only to such
Subsidiary, or (f) customary restrictions contained in agreements relating to
the sale of a Subsidiary or any assets pending such sale to the extent that such
restrictions apply only to the Subsidiary or assets to be sold and such sale is
permitted hereunder.

SECTION 6.06. Leverage Ratio. The Company will not permit the Leverage Ratio at
any time after the date of this Agreement to exceed 3.50 to 1.00.

SECTION 6.07. Ratio of Consolidated EBITDA to Consolidated Interest Expense. The
Company will not permit the ratio of (a) Consolidated EBITDA to (b) Consolidated
Interest Expense for any period of four consecutive fiscal quarters of the
Company ending after the date of this Agreement, commencing with the period of
four consecutive fiscal quarters ending on September 30, 2014, to be less than
3.00 to 1.00.

ARTICLE VII

Events of Default

If any of the following events (“Events of Default”) shall occur:

(a) the Company or any Borrower shall fail to pay any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;

 

63



--------------------------------------------------------------------------------

(b) the Company or any Borrower shall fail to pay any interest on any Loan or
any fee or any other amount (other than an amount referred to in clause (a) of
this Article) payable under this Agreement, when and as the same shall become
due and payable, and such failure shall continue unremedied for a period of five
Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Company or any Borrower in or in connection with this Agreement or any amendment
or modification hereof or waiver hereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any amendment or modification hereof or waiver hereunder,
shall prove to have been incorrect in any material respect (without duplication
of any materiality qualifier contained therein) when made or deemed made;

(d) the Company or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Company’s or any Borrower’s existence) or 5.08 or in Article VI;

(e) the Company or any Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Article), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent or any Lender to the Company;

(f) the Company or any Subsidiary shall default in the payment (whether of
principal or interest and regardless of amount) of any Material Indebtedness
when due and payable after giving effect to any applicable grace periods;

(g) any event or condition shall occur that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

 

64



--------------------------------------------------------------------------------

(i) the Company or any Material Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Company or any Material Subsidiary or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;

(j) the Company or any Material Subsidiary shall become unable, admit in writing
its inability, or fail generally, to pay its debts as they become due;

(k) one or more judgments for the payment of money in an aggregate amount in
excess of US$50,000,000 shall be rendered against the Company, any Subsidiary or
any combination thereof and the same shall remain undischarged and not vacated
or paid in full for a period of 45 consecutive days during which execution shall
not be effectively stayed (which stay shall include the posting of a bond
pending appeal that has the effect of staying execution of such judgment), or
any action shall be legally taken by a judgment creditor to attach or levy upon
assets of the Company or any Subsidiary to enforce any such judgment;

(l) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect; or

(m) a Change in Control shall occur;

then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may and, at the
request of the Required Lenders, shall, by notice to the Company, take either or
both of the following actions at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal or other amount not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to any Borrower described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers.

 

65



--------------------------------------------------------------------------------

ARTICLE VIII

The Administrative Agent

In order to expedite the transactions contemplated by this Agreement, JPMCB is
hereby appointed to act as Administrative Agent on behalf of the Lenders. Each
of the Lenders and each assignee of any Lender hereby irrevocably authorizes the
Administrative Agent to take such actions on behalf of such Lender or assignee
and to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto. The Administrative Agent is hereby expressly
authorized by the Lenders, without hereby limiting any implied authority, and by
the Borrowers with respect to clause (c) below, (a) to receive on behalf of the
Lenders all payments of principal of and interest on the Loans and all other
amounts due to the Lenders hereunder, and promptly to distribute to each Lender
its proper share of each payment so received; (b) to give notice on behalf of
each of the Lenders to the Company of any Default or Event of Default specified
in this Agreement of which the Administrative Agent has actual knowledge
acquired in connection with its agency hereunder; and (c) to distribute to each
Lender copies of all notices, financial statements and other materials delivered
by the Company or any other Borrower pursuant to this Agreement or the other
Loan Documents as received by the Administrative Agent.

With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with any of the Borrowers or any of their Subsidiaries or other Affiliates
thereof as if it were not the Administrative Agent.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise upon receipt of notice in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.02), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, or be liable for the
failure to disclose, any information relating to any of the Borrowers or any of
their Subsidiaries that is communicated to or obtained by the institution
serving as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other

 

66



--------------------------------------------------------------------------------

number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to it by a Borrower (in which case the Administrative Agent shall give
written notice to each other Lender), and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for any Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Company. Upon any such resignation, the Required
Lenders shall have the right, with the consent of the Company (not to be
unreasonably withheld and except during the continuance of an Event of Default
hereunder, when no consent shall be required), to appoint a successor. In
addition, if the Administrative Agent is a Defaulting Lender due to it having
had a receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business or custodian appointed for it, the Required Lenders shall have the
right, by notice in writing to the Company and the Administrative Agent, to
remove the Administrative Agent in its capacity as such and, with the consent of
the Company (not to be unreasonably withheld and except during the continuance
of an Event of Default, when no consent shall be required), to appoint a
successor. If (a) no

 

67



--------------------------------------------------------------------------------

successor to a retiring Administrative Agent shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank, or (b) no successor to a removed
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days following the issuance of a notice of removal, the
removal shall become effective on such 30th day and on such date the Required
Lenders shall succeed as Administrative Agent to such removed Administrative
Agent. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent, as the case may be, and such retiring or removed Administrative Agent, as
the case may be, shall be discharged from its duties and obligations hereunder.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 10.03 shall continue in effect for the benefit of such
retiring Administrative Agent. its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.

Each Lender agrees (a) to reimburse the Administrative Agent, on demand, in the
amount of its pro rata share (based on the amount of its Loans and available
Commitments hereunder) of any expenses incurred for the benefit of the Lenders
by the Administrative Agent, including counsel fees and compensation of agents
and employees paid for services rendered on behalf of the Lenders, that shall
not have been reimbursed by the Company or any other Borrower and (b) to
indemnify and hold harmless the Administrative Agent and any of its Related
Parties, on demand, in the amount of such pro rata share, from and against any
and all liabilities, taxes, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by or asserted against it in its
capacity as Administrative Agent or any of them in any way relating to or
arising out of this Agreement or any other Loan Document or action taken or
omitted by it or any of them under this Agreement or any other Loan Document, to
the extent the same shall not have been reimbursed by the Company or any other
Borrower; provided that no Lender shall be liable to the Administrative Agent or
any such other indemnified Person for any portion of such liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements that are determined to have resulted from the gross
negligence or willful misconduct of the Administrative Agent, any of its Related
Parties or any of their respective directors, officers, employees or agents.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.

 

68



--------------------------------------------------------------------------------

None of the Lenders identified on the facing page or signature pages of this
Agreement or elsewhere herein as a “lead arranger”, “bookrunner” or “syndication
agent” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.

ARTICLE IX

Guarantee

In order to induce the Lenders to extend credit to the other Borrowers
hereunder, the Company hereby irrevocably and unconditionally guarantees, as a
primary obligor and not merely as a surety, the payment when and as due of the
Obligations of such other Borrowers. The Company further agrees that the due and
punctual payment of such Obligations may be extended or renewed, in whole or in
part, without notice to or further assent from it, and that it will remain bound
upon its guarantee hereunder notwithstanding any such extension or renewal of
any such Obligation.

The Company waives presentment to, demand of payment from and protest to any
Borrower of any of the Obligations, and also waives notice of acceptance of its
obligations and notice of protest for nonpayment. The obligations of the Company
hereunder shall not be affected by (a) the failure of the Administrative Agent
or Lender to assert any claim or demand or to enforce any right or remedy
against any Borrower under the provisions of this Agreement, any other Loan
Document or otherwise; (b) any extension or renewal of any of the Obligations;
(c) any rescission, waiver, amendment or modification of, or release from, any
of the terms or provisions of this Agreement or any other Loan Document or
agreement; (d) any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations; or (e) any other act, omission or delay
to do any other act which may or might in any manner or to any extent vary the
risk of the Company or otherwise operate as a discharge of a guarantor as a
matter of law or equity or which would impair or eliminate any right of the
Company to subrogation.

The Company further agrees that its agreement hereunder constitutes a guarantee
of payment when due (whether or not any bankruptcy or similar proceeding shall
have stayed the accrual or collection of any of the Obligations or operated as a
discharge thereof) and not merely of collection, and waives any right to require
that any resort be had by the Administrative Agent or Lender to any balance of
any deposit account or credit on the books of the Administrative Agent or Lender
in favor of any Borrower or any other Person.

The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or set-off, counterclaim, recoupment or termination whatsoever,
by reason of the invalidity, illegality or unenforceability of any of the
Obligations, any impossibility in the performance of any of the Obligations or
otherwise.

 

69



--------------------------------------------------------------------------------

The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any Obligation is rescinded or must otherwise be restored by
the Administrative Agent or Lender upon the bankruptcy or reorganization of any
Borrower or otherwise.

In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agent or Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any other Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, the Company hereby
promises to and will, upon receipt of written demand by the Administrative Agent
or Lender, forthwith pay, or cause to be paid, to the Administrative Agent or
such Lender in cash an amount equal to the unpaid principal amount of such
Obligations then due, together with accrued and unpaid interest thereon. The
Company further agrees that if payment in respect of any Obligation shall be due
in a currency other than US Dollars and/or at a place of payment other than
New York and if, by reason of any Change in Law, disruption of currency or
foreign exchange markets, war or civil disturbance or other event, payment of
such Obligation in such currency or at such place of payment shall be impossible
or, in the reasonable judgment of the Administrative Agent or Lender, not
consistent with the protection of its rights or interests, then, at the election
of the Administrative Agent, the Company shall make payment of such Obligation
in US Dollars (based upon the applicable Exchange Rate in effect on the date of
payment) and/or in New York, and shall indemnify the Administrative Agent and
each Lender against any losses or reasonable out-of-pocket expenses that it
shall sustain as a result of such alternative payment.

Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrower arising as a result thereof by way of right of
subrogation or otherwise shall in all respects be subordinated and junior in
right of payment to the prior indefeasible payment in full of all the
Obligations owed by such Borrower to the Administrative Agent and the Lenders.

Nothing shall discharge or satisfy the liability of the Company hereunder except
the full performance and payment of the Obligations.

ARTICLE X

Miscellaneous

SECTION 10.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i) if to the Company, to it at 1950 Hassell Road, Hoffman Estates, IL 60169,
Attention of President (Fax No. 847-781-9820), with a copy to Paul,

 

70



--------------------------------------------------------------------------------

Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New York,
NY 10019-6064, Attention of Monica K. Thurmond (Fax No. 212-492-0055), and if to
any Borrowing Subsidiary, to it in care of the Company;

(ii) if to the Administrative Agent, as follows: (A) if such notice relates to a
Loan or Borrowing denominated in US Dollars, or does not relate to any
particular Loan or Borrowing, to JPMorgan Chase Bank, N.A., Loan and Agency
Services Group, 500 Stanton Christiana Road, Ops 2, Floor 03 Newark, DE,
19713-2107, United States, Attention of George D Ionas (Fax No. 302-634-3301)
with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue, Floor 24, New
York, NY 10179, United States, Attention of Tina Ruyter (Telephone
No. 212-270-4676; Fax No. 212-270-5127) and (B) if such notice relates to a Loan
or Borrowing denominated in Euro or Sterling, to J.P. Morgan Europe Limited,
Loans Agency 6th floor, 25 Bank Street, Canary Wharf, London E14 5JP, United
Kingdom, Attention of The Manager, Loan & Agency Services London (Fax No. 44
(0) 207 777 2360) with a copy to JPMorgan Chase Bank, N.A., 383 Madison Avenue,
New York, NY 10179, Attention of Tina Ruyter (Fax No. 212-270-5127);

(iii) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Company may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures and may be limited to particular notices or communications.

(c) Any party hereto may change its address or fax number for notices and other
communications hereunder by notice to the other parties hereto, or in the case
of a Lender, to the Administrative Agent and the Company. All notices and other
communications given to any party hereto in accordance with the provisions of
this Agreement shall be deemed to have been given on the date of receipt.

SECTION 10.02. Waivers; Amendments. (a) No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder and under the
other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any

 

71



--------------------------------------------------------------------------------

departure by any Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement or the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent or any Lender may have had notice or knowledge of such Default at the
time.

(b) None of this Agreement, any other Loan Document or any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Company and the Required Lenders or by the Company and the Administrative Agent
with the consent of the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
parties thereto, in each case with the consent of the Required Lenders; provided
that no such agreement shall (i) increase any Commitment of any Lender without
the written consent of such Lender, (ii) reduce the principal amount of any Loan
or reduce the rate of interest thereon (other than as a result of any waiver of
any increase in the interest rate applicable to any Loan pursuant to
Section 2.12(d)), or reduce any fees payable hereunder, without the written
consent of each Lender adversely affected thereby, (iii) postpone the date of
any scheduled payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, in each case, without the written consent of each Lender affected
thereby (provided that nothing shall limit the right of each Borrower to extend
the Maturity Date pursuant to Section 2.07(d)), (iv) change Section 2.17(b) or
2.17(c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender (it being understood that
the addition of new tranches of loans or commitments that may be extended under
this Agreement pursuant to Section 2.07 shall not be deemed to alter such pro
rata sharing of payments), (v) change any of the provisions of this Section or
the percentage set forth in the definition of the term “Required Lenders” or any
other provision of this Agreement specifying the number or percentage of Lenders
(or Lenders of any Class) required to waive, amend or modify any rights
thereunder or make any determination or grant any consent thereunder, without
the written consent of each Lender (or each Lender of such Class, as the case
may be) (except, in each case, to provide for new tranches of loans or
commitments that may be extended under this Agreement), (vi) release the
Company’s Guarantee hereunder, (vii) subordinate the Obligations of the Company
to any other Indebtedness without the consent of each affected Lender or
(viii) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to, or the funding
obligations of, Lenders with Commitments of any Class differently than those of
Lenders with Commitments of each other Class, without the written consent of
Lenders holding a majority in interest of the outstanding Loans and unused
Commitments of the adversely affected Class; provided further that (i) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder or under any other Loan Document without the
prior written consent of the Administrative Agent and (ii) any waiver, amendment
or modification of this Agreement that by its terms affects the rights or duties
under this Agreement of the Term Lenders (but not the Revolving Lenders), or the
Revolving Lenders (but not the Term Lenders) may be effected by an agreement or
agreements in writing entered into by the Company and

 

72



--------------------------------------------------------------------------------

requisite percentage in interest of the affected Class of Lenders.
Notwithstanding anything else in this Section to the contrary, (A) any amendment
of the definition of the term “Applicable Rate” pursuant to the last sentence of
such definition shall require only the written consent of the Company and the
Required Lenders, (B) no consent with respect to any waiver, amendment or
modification of this Agreement or any other Loan Document shall be required of
(1) any Defaulting Lender, except with respect to any waiver, amendment or
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
adversely affected by such amendment, waiver or other modification or (2) with
respect to any waiver, amendment or modification referred to in the first
proviso of this paragraph, any Lender that receives payment in full of the
principal of and interest accrued on each Loan made by, and all other amounts
owing to, such Lender or accrued for the account of such Lender under this
Agreement and the other Loan Documents at the time such amendment, waiver or
other modification becomes effective and whose Commitments terminate by the
terms and upon the effectiveness of such waiver, amendment or other modification
and (C) any provision of this Agreement or any other Loan Document may be
amended by an agreement in writing entered into by the Company and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least three Business
Days prior written notice thereof and the Administrative Agent shall not have
received, within three Business Days of the date of such notice to the Lenders,
a written notice from the Required Lenders, stating that the Required Lenders
object to such amendment. Any amendment, waiver or modification effected in
accordance with this Section will be binding on each Borrowing Subsidiary
whether or not such Borrowing Subsidiary shall have consented thereto.

SECTION 10.03. Expenses; Indemnity; Damage Waiver. (a) The Company shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Arrangers and their respective Affiliates, including
the reasonable and documented fees, charges and disbursements of one counsel for
the Administrative Agent and the Arrangers, taken as a whole, in connection with
the arrangement and syndication of the credit facilities provided for herein,
the preparation and administration of this Agreement and the other Loan
Documents and any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender, including the reasonable and
documented fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender, incurred during any workout, restructuring or negotiations
in respect of the Loans or in connection with the enforcement or protection of
its rights under any Loan Document, including its rights under this Section or
in connection with the Loans made hereunder.

(b) The Company shall indemnify the Administrative Agent, each Arranger, each
Syndication Agent, each Lender and each Related Party of any of the foregoing
Persons (each of the foregoing being called an “Indemnitee”), against, and hold
each Indemnitee harmless from, any and all losses, liabilities and out-of-pocket
costs or expenses, including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee, incurred by or asserted against any Indemnitee
(whether by a third party or by any Borrower or any of its Affiliates, and
whether

 

73



--------------------------------------------------------------------------------

based on contract, tort or any other theory) arising out of, in connection with,
or as a result of (i) the arrangement and syndication of the credit facilities
provided for herein, (ii) the consummation of the Transactions or any other
transactions contemplated hereby, (iii) any Loan or the use of the proceeds
therefrom, (iv) the execution, delivery or performance by the Company and the
Subsidiaries of the Loan Documents, or any actions or omissions of the Company
or any of the Subsidiaries in connection therewith or (v) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, liabilities, costs or expenses shall
have (i) been found by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee, (ii) resulted from a claim brought by a Borrower
against an Indemnitee or any of its Related Parties for a material breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Company has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction to the
effect that such a material breach in bad faith has occurred or (iii) arisen
from any claim, action, suit, inquiry, litigation, investigation or proceeding
that does not involve an act or omission of the Company or any of its Affiliates
and is brought by an Indemnitee against another Indemnitee (other than any
claim, action, suit, inquiry, litigation, investigation or proceeding against
the Administrative Agent or an Arranger in its capacity as such).

(c) To the extent that the Company fails to pay any amount required to be paid
by it under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed loss, liability,
cost or expense, as the case may be, was incurred by or asserted against the
Administrative Agent or against any Related Party acting for the Administrative
Agent (or any sub-agent) in connection with such capacity. For purposes hereof,
a Lender’s “pro rata share” shall be determined based upon its share of the sum
of the total Revolving Exposures, outstanding Term Loans and unused Commitments
at the time (or most recently) in effect.

(d) To the extent permitted by applicable law, no Borrower shall assert, and
each Borrower hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with or as a result
of this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in paragraph (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the Transactions contemplated hereby or thereby, other than for
damages resulting from the gross negligence, bad faith or willful misconduct of
such Indemnitee as determined by a final nonappealable judgment of a court of
competent jurisdiction.

(e) All amounts due under this Section shall be payable within 15 Business Days
after receipt by the Company of a reasonably detailed invoice therefor.

 

74



--------------------------------------------------------------------------------

SECTION 10.04. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) neither the
Company nor any other Borrower may assign or otherwise transfer any of its
rights or obligations hereunder or under any other Loan Document without the
prior written consent of each Lender (and any attempted assignment or transfer
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in this Section), the Arrangers, the Syndication Agents and, to the
extent expressly contemplated hereby, the sub-agents of the Administrative Agent
and the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Subject to the conditions set forth in paragraph (c) below, any Lender may
assign to one or more assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) to an Eligible Assignee with the prior written consent
(such consent not to be unreasonably withheld, delayed or conditioned) of:

(i) the Company; provided that no consent of the Company shall be required for
an assignment to a Lender, an Affiliate of a Lender or a Related Fund, or, if an
Event of Default has occurred and is continuing, to any other assignee; provided
further that the Company shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; and

(ii) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of any Term Loan to a Lender or an
Affiliate of a Lender.

(c) Assignments shall be subject to the following additional conditions:

(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
a Related Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of any Class of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than US$5,000,000
unless each of the Company and the Administrative Agent otherwise consents;
provided that no such consent of the Company shall be required if an Event of
Default has occurred and is continuing;

 

75



--------------------------------------------------------------------------------

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
as such rights and obligations relate to the Class of Loans or Commitments being
assigned;

(iii) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of US$3,500; and

(iv) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(d) Subject to acceptance and recording thereof pursuant to paragraph (e) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.14,
2.15, 2.16 and 10.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (g) of
this Section. In connection with any assignment by a Lender to an Affiliate of
such Lender, unless such Lender is legally required to make such assignment, the
Borrowers shall not be responsible under Section 2.14 or 2.16 for any increased
costs in effect at the time of and resulting from such assignment, but shall be
responsible for any such increased costs that would have been incurred by the
assigning Lender absent such assignment.

(e) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(f) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (c) of this Section and
any consent to such assignment required by

 

76



--------------------------------------------------------------------------------

paragraph (b) or (c) of this Section, the Administrative Agent shall record the
information contained in such Assignment and Assumption in the Register. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

(g) Any Lender may, without the consent of, or notice to, the Company or the
Administrative Agent, sell participations to one or more banks or other entities
(each a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Company, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under the Loan Documents. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce the Loan Documents and
to approve any amendment, modification or waiver of any provision of the Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in clauses (i), (ii) or (iii) of the first
proviso to Section 10.02(b) that affects such Participant. Subject to paragraph
(h) of this Section, the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 2.14, 2.15, and 2.16 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.08 as though it were a Lender;
provided such Participant agrees to be subject to Section 2.17(b) as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement or any other Loan Document (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant’s interest in
any Commitments, Loans or its other obligations under any Loan Document) to any
Person other than a Governmental Authority except to the extent that such
disclosure is necessary to establish that such Commitment, Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(h) A Participant shall not be entitled to receive any greater payment under
Section 2.14 or 2.16 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s or the
applicable Borrower’s prior written consent. A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 2.16 unless such Participant agrees, for the benefit of the applicable
Borrower, to comply with Section 2.16(f) as though it were a Lender.

 

77



--------------------------------------------------------------------------------

(i) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any foreign central bank, and this Section shall not apply to
any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

SECTION 10.05. Survival. All covenants, agreements, representations and
warranties made by the Borrowers herein, in the other Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto or thereto and shall survive the
execution and delivery of the Loan Documents and the making of any Loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Arranger, any Syndication
Agent or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated. The provisions of Sections 2.14, 2.15, 2.16 and 10.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the Transactions or the other transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Commitments or
the termination of this Agreement or any other Loan Document or any provision
hereof or thereof.

SECTION 10.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, and any provisions in any commitment letter
executed and delivered by the Company in connection with the transactions
contemplated hereby that by the express terms of such commitment letter survive
the execution or effectiveness of this Agreement, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by fax or other electronic
image scan transmission shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

78



--------------------------------------------------------------------------------

SECTION 10.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 10.08. Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of any Borrower against any of and all the obligations of
such Borrower now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. Each Lender
agrees promptly to notify the Administrative Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

SECTION 10.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against any Borrower or its properties in
the courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
Transactions in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

79



--------------------------------------------------------------------------------

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party hereto or thereto to
serve process in any other manner permitted by law.

SECTION 10.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

SECTION 10.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 10.12. Confidentiality; Non-Public Information. (a) The Administrative
Agent and each Lender agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (i) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors, to Related Funds’ directors and officers and
to any direct or indirect contractual counterparty in swap agreements (it being
understood that each Person to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (ii) to the extent requested by any regulatory
authority (including any self-regulatory authority) having jurisdiction over
such Lender, (iii) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (iv) to any other party to this
Agreement, (v) to the extent required or advisable in the judgment of counsel in
connection with any suit, action or proceeding relating to the enforcement of
rights of the Agents or the Lenders against the Borrowers under this Agreement
or any other Loan Document, (vi) subject to an agreement containing provisions
substantially the same as those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (B) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction or any
credit insurance provider relating to the Borrower and its obligations,
(vii) with the consent of the Company or (viii) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section of which such Agent or Lender is aware or (B) becomes available to the
Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Company other than as a result of a breach of this Section of
which such Agent or Lender is aware. For the purposes of this Section,

 

80



--------------------------------------------------------------------------------

“Information” means all information received from the Company relating to the
Company or its business, other than any such information that is available to
the Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Company other than as a result of a breach of this Section of
which the Administrative Agent or such Lender is aware. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b) Each Lender acknowledges that Information furnished to it pursuant to this
Agreement may include material non-public information concerning the Company and
its Related Parties or the Company’s securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.

(c) All information, including requests for waivers and amendments, furnished by
the Company, the Subsidiaries or the Administrative Agent pursuant to, or in the
course of administering, this Agreement will be syndicate-level information,
which may contain material non-public information about the Company, the
Subsidiaries and their Related Parties or the Company’s securities. Accordingly,
each Lender represents to the Borrower and the Administrative Agent that it has
identified in its Administrative Questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law, including Federal and state
securities laws.

SECTION 10.13. Conversion of Currencies. (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.

(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may, in
accordance with normal banking procedures in the relevant jurisdiction, purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 10.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

81



--------------------------------------------------------------------------------

SECTION 10.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 10.15. Patriot Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies such Borrower, which
information includes the name and address of such Borrower and other information
that will allow such Lender to identify such Borrower in accordance with the
Patriot Act. Each Borrower agrees to provide the Lenders, upon request, with all
documentation and other information required to be obtained by the Lenders
pursuant to applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

SECTION 10.16. No Fiduciary Relationship. Each Borrower, on behalf of itself and
the Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, each
Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Administrative Agent, the Lenders and their Affiliates, on the other hand, will
have a business relationship that does not create, by implication or otherwise,
any fiduciary duty on the part of the Administrative Agent, the Lenders or their
Affiliates, and no such duty will be deemed to have arisen in connection with
any such transactions or communications. Each Borrower, on behalf of itself, the
Subsidiaries and its and their respective Affiliates, waives and releases, to
the fullest extent permitted by law, any claims that such Borrower, the
Subsidiaries or such Affiliates may have against the Administrative Agent, any
Person identified on the facing page or signature pages of this Agreement or
elsewhere herein as a “syndication agent”, any Lender or any Affiliate of any of
the foregoing in respect of any breach or alleged breach of agency or fiduciary
duty.

[remainder of page intentionally blank]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CDK GLOBAL HOLDINGS, LLC, as the Company,         by  

/s/ Al Nietzel

        Name:   Al Nietzel         Title:   Chief Financial Officer

[SIGNATURE PAGE TO CDK GLOBAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender,         by  

/s/ Tina Ruyter

        Name:   Tina Ruyter         Title:   Executive Director

[SIGNATURE PAGE TO CDK GLOBAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

    Lender: MORGAN STANLEY SENIOR FUNDING, INC.            by  

/s/ Anish Shah

        Name: Anish Shah         Title: Authorized Signatory

 

For any Lender requiring a second signature line:

 

      by  

 

        Name:         Title:

 

[SIGNATURE PAGE TO CDK GLOBAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

    Lender: Wells Fargo Bank, N.A.            by  

/s/ David Mallett

        Name: David Mallett         Title: Managing Director

 

[SIGNATURE PAGE TO CDK GLOBAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

    Lender: U.S. BANK NATIONAL ASSOCIATION            by  

/s/ Mark Irey

        Name: Mark Irey         Title: Vice President

 

[SIGNATURE PAGE TO CDK GLOBAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

    Lender: Citibank, N.A.            by  

/s/ James Walsh

        Name: James Walsh         Title: Vice President and Managing Director

 

For any Lender requiring a second signature line:

 

      by  

 

        Name:         Title:

 

[SIGNATURE PAGE TO CDK GLOBAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

    Lender: BANK OF AMERICA, N.A.,            by  

/s/ Patrick Martin

        Name: Patrick Martin         Title: Managing Director

 

[SIGNATURE PAGE TO CDK GLOBAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

    Lender: Bank of Montreal, Chicago Branch,            by  

/s/ Randon Gardley

        Name: Randon Gardley         Title: Vice President

 

For any Lender requiring a second signature line:

 

      by  

 

        Name:         Title:

 

[SIGNATURE PAGE TO CDK GLOBAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

    Lender: THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,            by  

/s/ Lillian Kim

        Name: Lillian Kim         Title: Director

 

For any Lender requiring a second signature line:

 

      by  

 

        Name:         Title:

 

[SIGNATURE PAGE TO CDK GLOBAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

    Lender: The Northern Trust Company,            by  

/s/ Andrew D Holtz

        Name: Andrew D Holtz         Title: Senior Vice President

 

For any Lender requiring a second signature line:

 

      by  

 

        Name:         Title:

 

[SIGNATURE PAGE TO CDK GLOBAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

    Lender: LLOYDS BANK PLC,            by  

/s/ Stephen Giacolone

        Name: Stephen Giacolone         Title: Assistant Vice President – G011

 

For any Lender requiring a second signature line:

 

      by  

/s/ Daven Popat

        Name: Daven Popat         Title: Senior Vice President – P003

 

[SIGNATURE PAGE TO CDK GLOBAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

    Lender: SOCIETE GENERALE            by  

/s/ Christian Poncet

        Name: Christian Poncet         Title: Managing Director

 

[SIGNATURE PAGE TO CDK GLOBAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

    Lender: Danske Bank A/S            by  

/s/ Klaus Vilsen

        Name: Klaus Vilsen         Title: Global Head of Loan Management

 

For any Lender requiring a second signature line:

 

      by  

/s/ Jesper Larsen

        Name: Jesper Larsen         Title: Chief Loan Manager

 

[SIGNATURE PAGE TO CDK GLOBAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

    Lender: Citizens Bank, N.A.,            by  

/s/ Christopher J. DeLauro

        Name: Christopher J. DeLauro         Title: Vice President

 

For any Lender requiring a second signature line:

 

      by  

 

        Name:         Title:

 

[SIGNATURE PAGE TO CDK GLOBAL CREDIT AGREEMENT]



--------------------------------------------------------------------------------

Schedule 2.01

Commitments

 

Lender

   Revolving
Commitment      Term
Commitment      Total
Commitments  

JPMorgan Chase Bank, N.A.

   $ 40,909,090.90       $ 34,090,909.10       $ 75,000,000.00   

Morgan Stanley Bank, N.A.

   $ 40,909,090.90       $ 34,090,909.10       $ 75,000,000.00   

Wells Fargo Bank, National Association

   $ 40,909,090.91       $ 34,090,909.09       $ 75,000,000.00   

U.S. Bank National Association

   $ 40,909,090.91       $ 34,090,909.09       $ 75,000,000.00   

Citibank, N.A.

   $ 25,568,181.82       $ 21,306,818.18       $ 46,875,000.00   

Bank of America, N.A.

   $ 25,568,181.82       $ 21,306,818.18       $ 46,875,000.00   

Bank of Montreal, Chicago Branch

   $ 25,568,181.82       $ 21,306,818.18       $ 46,875,000.00   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

   $ 25,568,181.82       $ 21,306,818.18       $ 46,875,000.00   

The Northern Trust Company

   $ 6,818,181.82       $ 5,681,818.18       $ 12,500,000.00   

Lloyds Bank plc

   $ 6,818,181.82       $ 5,681,818.18       $ 12,500,000.00   

Société Générale

   $ 6,818,181.82       $ 5,681,818.18       $ 12,500,000.00   

Danske Bank A/S

   $ 6,818,181.82       $ 5,681,818.18       $ 12,500,000.00   

Citizens Bank, N.A.

   $ 6,818,181.82       $ 5,681,818.18       $ 12,500,000.00      

 

 

    

 

 

    

 

 

 

Total

   $ 300,000,000.00       $ 250,000,000.00       $ 550,000,000.00      

 

 

    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 6.01

Existing Liens

None.



--------------------------------------------------------------------------------

Schedule 6.02

Existing Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 6.03

Existing Sale and Leaseback Transactions

None.



--------------------------------------------------------------------------------

Schedule 6.05

Restrictive Agreements

None.



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [NAME OF
ASSIGNOR] (the “Assignor”) and [NAME OF ASSIGNEE] (the “Assignee”). Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, amended and restated,
supplemented, extended and/or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below: (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including guarantees included in such facilities) and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignor (in its capacity as a
Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:   

 

         [Assignor [is] [is not] a Defaulting Lender] 2.    Assignee:   

 

         [and is [an Affiliate] [a Related Fund] of [identify Lender]] 3.   
Company:    CDK Global Holdings, LLC 4.    Borrowers:    CDK Global Holdings,
LLC, [Borrowing Subsidiaries]



--------------------------------------------------------------------------------

5.    Administrative Agent:    JPMorgan Chase Bank, N.A., as administrative
agent under the Credit Agreement 6.    Credit Agreement:    The Credit
Agreement, dated as of September [ ], 2014, among CDK Global Holdings, LLC, a
Delaware corporation, the Borrowing Subsidiaries from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent 7.    Assigned Interest:      

 

Facility Assigned

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned
of
Commitment/Loans1  

Term Loan Facility

   $         $             % 

Revolving Facility

   [$]/[£]/[€]         [$]/[£]/[€]             % 

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Company and its Related Parties or securities)
will be made available and who may receive such information in accordance with
the Assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

1  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR],   by  

 

    Name:     Title:

 

ASSIGNEE [NAME OF ASSIGNEE],   by  

 

    Name:     Title:

[Consented to and]2 Accepted:

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent,   by  

 

    Name:     Title:

[Consented to:]

 

CDK GLOBAL HOLDINGS, LLC,   by  

 

    Name:     Title:]3

 

2  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

3  To be added only if the consent of the Company is required by the terms of
the Credit Agreement.



--------------------------------------------------------------------------------

Annex 1

Standard Terms and Conditions for

Assignment and Assumption

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Company, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Company, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies all
of the requirements of an Eligible Assignee and any other requirements specified
in the Credit Agreement that are required to be satisfied by it in order to
acquire the Assigned Interest and become a Lender, (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received 4and/or had the opportunity to review a copy of the Credit
Agreement to the extent it has in its sole discretion deemed necessary, together
with copies of the most recent financial statements delivered pursuant to
Section 5.01(a) and 5.01(b) thereof (or, prior to the first such delivery, the
financial statements referred to in Section 3.04(a) thereof), as applicable, and
such other documents and information as it has in its sole discretion deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (vi) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, (ii) it appoints and authorizes the Administrative Agent to take such
action as agent

 

4 

Note to PW: parenthetical not necessary due to following language (“and/or had
the opportunity to review”).



--------------------------------------------------------------------------------

on its behalf and to exercise such powers under the Credit Agreement and the
other Loan Documents as are delegated to or otherwise conferred upon the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto and (iii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; (d) acknowledges and agrees that, as
a Lender, it may receive confidential information concerning the Borrowers and
their Affiliates and agrees to use such information in accordance with
Section 10.12 of the Credit Agreement; (e) specifies as its applicable lending
offices (and addresses for notices) the offices at the addresses set forth
beneath its name on the signature pages hereof; and (f) shall pay to the
Administrative Agent an assignment fee to the extent required to be paid by the
Assignee or Assignor under Section 10.04(c)(iii) of the Credit Agreement.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. Effect of Assignment. Upon the delivery of a fully executed original hereof
to the Administrative Agent, as of the Effective Date, (i) the Assignee shall be
a party to the Credit Agreement and, to the extent of the Assigned Interest and
as provided in this Assignment and Assumption, have the rights and obligations
of a Lender thereunder and under the other Loan Documents and (ii) the Assignor
shall, to the extent provided in this Assignment and Assumption, the Credit
Agreement and the other Loan Documents, relinquish its rights and be released
from its obligations under the Credit Agreement and the other Loan Documents to
the extent of the Assigned Interest.

4. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission (including via “pdf”) shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[Remainder of page left intentionally blank.]



--------------------------------------------------------------------------------

EXHIBIT B-1

[FORM OF]

BORROWING SUBSIDIARY AGREEMENT, dated as of [                    ] (this
“Agreement”), among CDK GLOBAL HOLDINGS, LLC, a Delaware corporation (the
“Company”), [Name of Borrowing Subsidiary], a [jurisdiction of entity] [type of
entity] (the “New Borrowing Subsidiary”), and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”).

Reference is hereby made to the Credit Agreement dated as of September [    ],
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Company, the Borrowing Subsidiaries
from time to time party thereto, the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A, as Administrative Agent. Capitalized terms used but
not otherwise defined herein have the meanings assigned to them in the Credit
Agreement.

The Company and the New Borrowing Subsidiary desire that the New Borrowing
Subsidiary become a Borrowing Subsidiary under the Credit Agreement. The Company
represents that the New Borrowing Subsidiary is a Subsidiary organized under the
laws of [jurisdiction of entity], and that the representations and warranties of
the Company in the Credit Agreement are true and correct (a) in the case of
representations and warranties qualified as to materiality, in all respects, and
(b) otherwise, in all material respects, in each case on and as of the date
hereof after giving effect to this Agreement, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct (i) in the
case of representations and warranties qualified as to materiality, in all
respects, and (ii) otherwise, in all material respects, as of such earlier date.
The Company agrees that the Guarantee of the Company contained in Article IX of
the Credit Agreement will apply to the Obligations of the New Borrowing
Subsidiary. Upon execution of this Agreement by each of the Company, the New
Borrowing Subsidiary and the Administrative Agent, and the effectiveness thereof
as provided in Section 2.19 of the Credit Agreement, the New Borrowing
Subsidiary shall be a party to the Credit Agreement and shall constitute a
“Borrowing Subsidiary” for all purposes thereof, and the New Borrowing
Subsidiary hereby agrees to be bound by all provisions of the Credit Agreement
applicable to it as a Borrowing Subsidiary thereunder.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York.

[Signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

CDK GLOBAL HOLDINGS, LLC,   by  

 

    Name:       Title:   [NAME OF NEW BORROWING SUBSIDIARY],   by  

 

    Name:       Title:  



--------------------------------------------------------------------------------

EXHIBIT B-2

[FORM OF]

BORROWING SUBSIDIARY TERMINATION

JPMorgan Chase Bank, N.A.,

as Administrative Agent

for the Lenders referred to below,

c/o JPMorgan Chase Bank, N.A.,

as Administrative Agent,

383 Madison Avenue

New York, NY 10179

[Date]                    

Ladies and Gentlemen:

The undersigned, CDK Global Holdings, LLC (the “Company”), refers to the Credit
Agreement, dated as of September [    ], 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Company, the Borrowing Subsidiaries from time to time party thereto,
the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent. Capitalized terms used and not otherwise defined herein
have the meanings assigned to them in the Credit Agreement.

The Company hereby terminates the status of [            ] (the “Terminated
Borrowing Subsidiary”) as a Borrowing Subsidiary under the Credit Agreement. The
Company represents and warrants that no Loans made to the Terminated Borrowing
Subsidiary are outstanding as of the date hereof and that all amounts payable by
the Terminated Borrowing Subsidiary in respect of interest and/or fees (and, to
the extent notified by the Administrative Agent or any Lender, any other amounts
payable by such Terminated Borrowing Subsidiary under the Credit Agreement)
pursuant to the Credit Agreement have been paid in full on or prior to the date
hereof.

 

Very truly yours, CDK GLOBAL HOLDINGS, LLC,   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

PROMISSORY NOTE

 

   New York, New York $            [Date]

For value received, [NAME OF BORROWER], a [jurisdiction of entity] [type of
entity] (the “Borrower”), promises to pay to [name of Lender] (the “Lender”),
(i) the principal sum of          AND NO/100 DOLLARS ($        ) or, if less,
the unpaid principal amount of the Loans made by the Lender to the Borrower
under the Credit Agreement (as defined below), when and as due and payable under
the terms of the Credit Agreement, and (ii) interest on the unpaid principal
amount of each such Loan on the dates and at the rate or rates provided for in
the Credit Agreement. All such payments of principal and interest shall be made
in the currencies and to the accounts specified in the Credit Agreement, in
immediately available funds.

All Loans made by the Lender, and all repayments of the principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, appropriate
notations to evidence the foregoing information with respect to each such Loan
then outstanding shall be endorsed by the Lender on the schedule attached
hereto, or on a continuation of such schedule attached hereto and made a part
hereof; provided that the failure of the Lender to make any such recordation or
endorsement shall not affect the obligations of the Borrower hereunder or under
the Credit Agreement.

This note is one of the promissory notes issued pursuant to the Credit
Agreement, dated as of September [    ], 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among CDK Global Holdings, LLC, the Borrowing Subsidiaries from time to time
party thereto, the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms not defined herein shall
have the meanings assigned to such terms in the Credit Agreement. Reference is
made to the Credit Agreement for provisions governing the mandatory and optional
prepayment hereof and the acceleration of the maturity hereof.

This note is subject to the provisions of Section 10.09(b) (Submission to
Jurisdiction), Section 10.09(c) (Waiver of Venue), Section 10.09(d) (Service of
Process) and Section 10.10 (Waiver of Jury Trial).

This note shall be governed by and construed in accordance with the laws of the
State of New York.

 

[NAME OF BORROWER],   by  

 

    Name:     Title:



--------------------------------------------------------------------------------

SCHEDULE OF LOANS AND PAYMENTS OF PRINCIPAL

 

Date

   Amount of Loan    Amount of
Principal Repaid    Unpaid Principal
Balance    Notations
Made By                                    



--------------------------------------------------------------------------------

EXHIBIT D-1

[FORM OF] U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement, dated as of September [    ],
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CDK Global Holdings, LLC (the “Company”),
the Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A, as Administrative
Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), (iii) it is not a ten percent shareholder of the Company within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code, and (v) the interest payments on the Loan(s) are not effectively connected
with the undersigned’s conduct of a U.S. trade or business or are effectively
connected but are not includible in the undersigned’s gross income for U.S.
federal income tax purposes under an income tax treaty.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By  

 

    Name:     Title:

Date:                    , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-2

[FORM OF] U.S. TAX CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September [    ],
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CDK Global Holdings, LLC (the “Company”),
the Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A, as Administrative
Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”), (iii) it is not a ten percent
shareholder of the Company within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (v) the interest payments
with respect to such participation are not effectively connected with the
undersigned’s conduct of a U.S. trade or business or are effectively connected
but are not includible in the undersigned’s gross income for U.S. federal income
tax purposes under an income tax treaty.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN OR W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-3

[FORM OF] U.S. TAX CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of September [    ],
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CDK Global Holdings, LLC (the “Company”),
the Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A, as Administrative
Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments
with respect to such participation are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business or
are effectively connected but are not includible in the partners/members’ gross
income for U.S. federal income tax purposes under an income tax treaty.

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by an Internal Revenue Service Form W-8BEN OR
W-8BEN-E from each of its partners/members claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D-4

[FORM OF] U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of September [    ],
2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among CDK Global Holdings, LLC (the “Company”),
the Borrowing Subsidiaries from time to time party thereto, the Lenders from
time to time party thereto and JPMorgan Chase Bank, N.A, as Administrative
Agent.

Pursuant to the provisions of Section 2.16 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement
or any other Loan Document, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
partners/members is a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments on
the Loan(s) are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business or are effectively
connected but are not includible in the partners/members’ gross income for U.S.
federal income tax purposes under an income tax treaty.

The undersigned has furnished the Administrative Agent and the Company with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN OR W-8BEN-E from each of its partners/members claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

  Name:     Title:  

Date:                  , 20[    ]